UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 06325 Dreyfus Midcap Index Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2015 - June 30, 2016 Item 1. Proxy Voting Record Dreyfus Midcap Index Fund, Inc. 3D SYSTEMS CORPORATION Ticker: DDD Security ID: 88554D205 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Curran For For Management 1.2 Elect Director Thomas W. Erickson For For Management 1.3 Elect Director Charles W. Hull For For Management 1.4 Elect Director William D. Humes For For Management 1.5 Elect Director Jim D. Kever For For Management 1.6 Elect Director G. Walter Loewenbaum, II For Against Management 1.7 Elect Director Kevin S. Moore For Against Management 1.8 Elect Director Daniel S. Van Riper For Against Management 1.9 Elect Director Karen E. Welke For Against Management 2 Ratify BDO USA, LLP as Auditors For For Management A. O. SMITH CORPORATION Ticker: AOS Security ID: 831865209 Meeting Date: APR 11, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gloster B. Current, Jr. For For Management 1.2 Elect Director William P. Greubel For For Management 1.3 Elect Director Idelle K. Wolf For For Management 1.4 Elect Director Gene C. Wulf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 5 Increase Authorized Common Stock For Against Management 6 Increase Authorized Class A Common For Against Management Stock AARON'S, INC. Ticker: AAN Security ID: 002535300 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Matthew E. Avril For For Management 1.2 Elect Director Kathy T. Betty For For Management 1.3 Elect Director Douglas C. Curling For For Management 1.4 Elect Director Cynthia N. Day For For Management 1.5 Elect Director Curtis L. Doman For For Management 1.6 Elect Director Walter G. Ehmer For For Management 1.7 Elect Director Hubert L. Harris, Jr. For For Management 1.8 Elect Director John W. Robinson, III For For Management 1.9 Elect Director Ray M. Robinson For For Management 1.10 Elect Director Robert H. Yanker For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James B. Bachmann For For Management 1b Elect Director Bonnie R. Brooks For For Management 1c Elect Director Terry L. Burman For For Management 1d Elect Director Sarah M. Gallagher For For Management 1e Elect Director Michael E. Greenlees For For Management 1f Elect Director Archie M. Griffin For For Management 1g Elect Director Arthur C. Martinez For For Management 1h Elect Director Charles R. Perrin For For Management 1i Elect Director Stephanie M. Shern For For Management 1j Elect Director Craig R. Stapleton For For Management 2 Provide Proxy Access Right For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Non-Associate Director Omnibus For For Management Stock Plan 5 Approve Omnibus Stock Plan For For Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 7 Pro-rata Vesting of Equity Awards Against Against Shareholder ACI WORLDWIDE, INC. Ticker: ACIW Security ID: 004498101 Meeting Date: JUN 14, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janet O. Estep For For Management 1.2 Elect Director James C. Hale For For Management 1.3 Elect Director Philip G. Heasley For For Management 1.4 Elect Director James C. McGroddy For For Management 1.5 Elect Director Charles E. Peters, Jr. For For Management 1.6 Elect Director David A. Poe For For Management 1.7 Elect Director Adalio T. Sanchez For For Management 1.8 Elect Director John M. Shay, Jr. For For Management 1.9 Elect Director Jan H. Suwinski For For Management 1.10 Elect Director Thomas W. Warsop, III For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management ACUITY BRANDS, INC. Ticker: AYI Security ID: 00508Y102 Meeting Date: JAN 06, 2016 Meeting Type: Annual Record Date: NOV 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Hance, Jr. For For Management 1.2 Elect Director Vernon J. Nagel For For Management 1.3 Elect Director Julia B. North For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ADVANCED MICRO DEVICES, INC. Ticker: AMD Security ID: 007903107 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bruce L. Claflin For For Management 1b Elect Director John E. Caldwell For For Management 1c Elect Director Nora M. Denzel For For Management 1d Elect Director Nicholas M. Donofrio For For Management 1e Elect Director Martin L. Edelman For For Management 1f Elect Director Joseph A. Householder For For Management 1g Elect Director Michael J. Inglis For For Management 1h Elect Director Lisa T. Su For For Management 1i Elect Director Ahmed Yahia For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AECOM Ticker: ACM Security ID: 00766T100 Meeting Date: MAR 02, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Fordyce For For Management 1.2 Elect Director William H. Frist For For Management 1.3 Elect Director Linda Griego For For Management 1.4 Elect Director Douglas W. Stotlar For For Management 1.5 Elect Director Daniel R. Tishman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roy V. Armes For For Management 1.2 Elect Director Michael C. Arnold For For Management 1.3 Elect Director P. George Benson For For Management 1.4 Elect Director Wolfgang Deml For For Management 1.5 Elect Director Luiz F. Furlan For For Management 1.6 Elect Director George E. Minnich For For Management 1.7 Elect Director Martin H. Richenhagen For For Management 1.8 Elect Director Gerald L. Shaheen For For Management 1.9 Elect Director Mallika Srinivasan For For Management 1.10 Elect Director Hendrikus Visser For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Patricia M. Bedient For For Management 1b Elect Director Marion C. Blakey For For Management 1c Elect Director Phyllis J. Campbell For Against Management 1d Elect Director Dhiren R. Fonseca For For Management 1e Elect Director Jessie J. Knight, Jr. For For Management 1f Elect Director Dennis F. Madsen For For Management 1g Elect Director Helvi K. Sandvik For For Management 1h Elect Director Katherine J. Savitt For For Management 1i Elect Director J. Kenneth Thompson For For Management 1j Elect Director Bradley D. Tilden For For Management 1k Elect Director Eric K. Yeaman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management ALBEMARLE CORPORATION Ticker: ALB Security ID: 012653101 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 2.1 Elect Director Jim W. Nokes For For Management 2.2 Elect Director William H. Hernandez For For Management 2.3 Elect Director Luther C. Kissam, IV For For Management 2.4 Elect Director Douglas L. Maine For For Management 2.5 Elect Director J. Kent Masters For For Management 2.6 Elect Director James J. O' Brien For For Management 2.7 Elect Director Barry W. Perry For For Management 2.8 Elect Director John Sherman, Jr. For For Management 2.9 Elect Director Gerald A. Steiner For For Management 2.10 Elect Director Harriett Tee Taggart For For Management 2.11 Elect Director Alejandro Wolff For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALEXANDER & BALDWIN, INC. Ticker: ALEX Security ID: 014491104 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher J. Benjamin For For Management 1.2 Elect Director Robert S. Harrison For For Management 1.3 Elect Director Michele K. Saito For For Management 1.4 Elect Director Eric K. Yeaman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors ALEXANDRIA REAL ESTATE EQUITIES, INC. Ticker: ARE Security ID: 015271109 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel S. Marcus For For Management 1.2 Elect Director Steven R. Hash For For Management 1.3 Elect Director John L. Atkins, III For Withhold Management 1.4 Elect Director James P. Cain For For Management 1.5 Elect Director Maria C. Freire For For Management 1.6 Elect Director Richard H. Klein For For Management 1.7 Elect Director James H. Richardson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph M. Hogan For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director Thomas M. Prescott For For Management 1.6 Elect Director Andrea L. Saia For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Warren S. Thaler For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Directors May Be Removed With For For Management or Without Cause 5 Eliminate Supermajority Vote For For Management Requirement to Remove Directors 6 Amend Omnibus Stock Plan For For Management ALLEGHANY CORPORATION Ticker: Y Security ID: 017175100 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Karen Brenner For For Management 1b Elect Director John G. Foos For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALLEGHENY TECHNOLOGIES INCORPORATED Ticker: ATI Security ID: 01741R102 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Harshman For For Management 1.2 Elect Director Carolyn Corvi For For Management 1.3 Elect Director Barbara S. Jeremiah For For Management 1.4 Elect Director John D. Turner For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management ALLIANT ENERGY CORPORATION Ticker: LNT Security ID: 018802108 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Bennett For For Management 1.2 Elect Director Deborah B. Dunie For For Management 1.3 Elect Director Darryl B. Hazel For For Management 1.4 Elect Director Thomas F. O'Toole For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul M. Black For For Management 1b Elect Director Gregory Garrison For For Management 1c Elect Director Jonathan J. Judge For For Management 1d Elect Director Michael A. Klayko For For Management 1e Elect Director Yancey L. Spruill For For Management 1f Elect Director Dave B. Stevens For For Management 1g Elect Director David D. Stevens For For Management 1h Elect Director Ralph H. "Randy" Thurman For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMC NETWORKS INC. Ticker: AMCX Security ID: 00164V103 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan F. Miller For Withhold Management 1.2 Elect Director Leonard Tow For Withhold Management 1.3 Elect Director David E. Van Zandt For For Management 1.4 Elect Director Carl E. Vogel For Withhold Management 1.5 Elect Director Robert C. Wright For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Bayless, Jr. For For Management 1b Elect Director G. Steven Dawson For For Management 1c Elect Director Cydney C. Donnell For For Management 1d Elect Director Dennis G. Lopez For For Management 1e Elect Director Edward Lowenthal For For Management 1f Elect Director Oliver Luck For For Management 1g Elect Director C. Patrick Oles, Jr. For For Management 1h Elect Director Winston W. Walker For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas R. Ketteler For For Management 1.2 Elect Director Cary D. McMillan For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner, III For For Management 1.2 Elect Director S. Craig Lindner For For Management 1.3 Elect Director Kenneth C. Ambrecht For Withhold Management 1.4 Elect Director John B. Berding For For Management 1.5 Elect Director Joseph E. (Jeff) For Withhold Management Consolino 1.6 Elect Director Virginia 'Gina' C. For For Management Drosos 1.7 Elect Director James E. Evans For For Management 1.8 Elect Director Terry S. Jacobs For Withhold Management 1.9 Elect Director Gregory G. Joseph For For Management 1.10 Elect Director William W. Verity For Withhold Management 1.11 Elect Director John I. Von Lehman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management AMSURG CORP. Ticker: AMSG Security ID: 03232P405 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James A. Deal For For Management 1.2 Elect Director Steven I. Geringer For For Management 1.3 Elect Director Claire M. Gulmi For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ronald W. Hovsepian For For Management 1b Elect Director Barbara V. Scherer For For Management 1c Elect Director Michael C. Thurk For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Deloitte & Touche as Auditors For For Management APTARGROUP, INC. Ticker: ATR Security ID: 038336103 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain Chevassus For For Management 1.2 Elect Director Stephen J. Hagge For For Management 1.3 Elect Director Giovanna Kampouri Monnas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AQUA AMERICA, INC. Ticker: WTR Security ID: 03836W103 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher H. Franklin For For Management 1.2 Elect Director Nicholas DeBenedictis For For Management 1.3 Elect Director Carolyn J. Burke For For Management 1.4 Elect Director Richard H. Glanton For For Management 1.5 Elect Director Lon R. Greenberg For For Management 1.6 Elect Director William P. Hankowsky For For Management 1.7 Elect Director Wendell F. Holland For For Management 1.8 Elect Director Ellen T. Ruff For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ARRIS GROUP, INC. Ticker: ARRS Security ID: 04270V106 Meeting Date: OCT 21, 2015 Meeting Type: Special Record Date: SEP 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management ARRIS INTERNATIONAL PLC Ticker: ARRS Security ID: G0551A103 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex B. Best For For Management 1.2 Elect Director J. Timothy Bryan For For Management 1.3 Elect Director James A. Chiddix For For Management 1.4 Elect Director Andrew T. Heller For For Management 1.5 Elect Director Jeong Kim For For Management 1.6 Elect Director Robert J. Stanzione For For Management 1.7 Elect Director Doreen A. Toben For For Management 1.8 Elect Director Debora J. Wilson For For Management 1.9 Elect Director David A. Woodle For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Appoint Ernst & Young LLP as Statutory For For Management Auditors 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Approve Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Accept Financial Statements and For For Management Statutory Reports 8 Amend Articles of Association For For Management ARROW ELECTRONICS, INC. Ticker: ARW Security ID: 042735100 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry W. Perry For For Management 1.2 Elect Director Philip K. Asherman For For Management 1.3 Elect Director Gail E. Hamilton For For Management 1.4 Elect Director John N. Hanson For For Management 1.5 Elect Director Richard S. Hill For For Management 1.6 Elect Director M. F. 'Fran' Keeth For For Management 1.7 Elect Director Andrew C. Kerin For For Management 1.8 Elect Director Michael J. Long For For Management 1.9 Elect Director Stephen C. Patrick For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ARTHUR J. GALLAGHER & CO. Ticker: AJG Security ID: 363576109 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sherry S. Barrat For For Management 1b Elect Director William L. Bax For For Management 1c Elect Director D. John Coldman For For Management 1d Elect Director Frank E. English, Jr For For Management 1e Elect Director J. Patrick Gallagher, For For Management Jr. 1f Elect Director Elbert O. Hand For For Management 1g Elect Director David S. Johnson For Against Management 1h Elect Director Kay W. McCurdy For For Management 1i Elect Director Ralph J. Nicoletti For For Management 1j Elect Director Norman L. Rosenthal For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ASCENA RETAIL GROUP, INC. Ticker: ASNA Security ID: 04351G101 Meeting Date: DEC 10, 2015 Meeting Type: Annual Record Date: OCT 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Usdan For Against Management 1.2 Elect Director Randy L. Pearce For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors ASHLAND INC. Ticker: ASH Security ID: 044209104 Meeting Date: JAN 28, 2016 Meeting Type: Annual Record Date: DEC 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brendan M. Cummins For For Management 1b Elect Director Roger W. Hale For For Management 1c Elect Director Vada O. Manager For For Management 1d Elect Director Mark C. Rohr For For Management 1e Elect Director George A. Schaefer, Jr. For For Management 1f Elect Director Janice J. Teal For For Management 1g Elect Director Michael J. Ward For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ASPEN INSURANCE HOLDINGS LIMITED Ticker: AHL Security ID: G05384105 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald Pressman For For Management 1.2 Elect Director Gordon Ireland For For Management 1.3 Elect Director Karl Mayr For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify KPMG LLP as Auditors For For Management ASSOCIATED BANC-CORP Ticker: ASB Security ID: 045487105 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director Ruth M. Crowley For For Management 1.3 Elect Director Philip B. Flynn For For Management 1.4 Elect Director R. Jay Gerken For For Management 1.5 Elect Director William R. Hutchinson For For Management 1.6 Elect Director Robert A. Jeffe For For Management 1.7 Elect Director Eileen A. Kamerick For For Management 1.8 Elect Director Richard T. Lommen For For Management 1.9 Elect Director Cory L. Nettles For For Management 1.10 Elect Director Karen T. van Lith For For Management 1.11 Elect Director John (Jay) B. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management ATMEL CORPORATION Ticker: ATML Security ID: 049513104 Meeting Date: APR 01, 2016 Meeting Type: Special Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management ATMOS ENERGY CORPORATION Ticker: ATO Security ID: 049560105 Meeting Date: FEB 03, 2016 Meeting Type: Annual Record Date: DEC 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert W. Best For For Management 1b Elect Director Kim R. Cocklin For For Management 1c Elect Director Richard W. Douglas For For Management 1d Elect Director Ruben E. Esquivel For For Management 1e Elect Director Richard K. Gordon For For Management 1f Elect Director Robert C. Grable For For Management 1g Elect Director Michael E. Haefner For For Management 1h Elect Director Thomas C. Meredith For For Management 1i Elect Director Nancy K. Quinn For For Management 1j Elect Director Richard A. Sampson For For Management 1k Elect Director Stephen R. Springer For For Management 1l Elect Director Richard Ware II For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management ATWOOD OCEANICS, INC. Ticker: ATW Security ID: 050095108 Meeting Date: FEB 17, 2016 Meeting Type: Annual Record Date: DEC 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deborah A. Beck For For Management 1.2 Elect Director George S. Dotson For For Management 1.3 Elect Director Jack E. Golden For For Management 1.4 Elect Director Hans Helmerich For For Management 1.5 Elect Director Jeffrey A. Miller For For Management 1.6 Elect Director James R. Montague For For Management 1.7 Elect Director Robert J. Saltiel For For Management 1.8 Elect Director Phil D. Wedemeyer For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AVNET, INC. Ticker: AVT Security ID: 053807103 Meeting Date: NOV 12, 2015 Meeting Type: Annual Record Date: SEP 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Rodney C. Adkins For For Management 1b Elect Director William J. Amelio For For Management 1c Elect Director J. Veronica Biggins For For Management 1d Elect Director Michael A. Bradley For For Management 1e Elect Director R. Kerry Clark For For Management 1f Elect Director Richard P. Hamada For For Management 1g Elect Director James A. Lawrence For For Management 1h Elect Director Avid Modjtabai For For Management 1i Elect Director Ray M. Robinson For For Management 1j Elect Director William H. Schumann, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management AVON PRODUCTS, INC. Ticker: AVP Security ID: 054303102 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Don Cornwell For For Management 1.2 Elect Director Nancy Killefer For For Management 1.3 Elect Director Susan J. Kropf For For Management 1.4 Elect Director Helen McCluskey For For Management 1.5 Elect Director Sheri McCoy For For Management 1.6 Elect Director Charles H. Noski For For Management 1.7 Elect Director Cathy D. Ross For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors B/E AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 30, 2015 Meeting Type: Annual Record Date: JUN 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard G. Hamermesh For Withhold Management 1.2 Elect Director David J. Anderson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Deferred Share Bonus Plan For For Management BANCORPSOUTH, INC. Ticker: BXS Security ID: 059692103 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gus J. Blass, III For For Management 1.2 Elect Director Shannon A. Brown For For Management 1.3 Elect Director W. G. Holliman, Jr. For Withhold Management 1.4 Elect Director Larry G. Kirk For For Management 1.5 Elect Director Guy W. Mitchell, III For For Management 1.6 Elect Director Robert C. Nolan For Withhold Management 1.7 Elect Director James D. Rollins, III For For Management 1.8 Elect Director Thomas R. Stanton For For Management 2 Amend Articles of Incorporation For For Management 3 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes BANK OF HAWAII CORPORATION Ticker: BOH Security ID: 062540109 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. Haunani Apoliona For For Management 1.2 Elect Director Mary G. F. Bitterman For For Management 1.3 Elect Director Mark A. Burak For For Management 1.4 Elect Director Michael J. Chun For For Management 1.5 Elect Director Clinton R. Churchill For For Management 1.6 Elect Director Peter S. Ho For For Management 1.7 Elect Director Robert Huret For For Management 1.8 Elect Director Kent T. Lucien For Against Management 1.9 Elect Director Victor K. Nichols For For Management 1.10 Elect Director Barbara J. Tanabe For For Management 1.11 Elect Director Raymond P. Vara, Jr. For For Management 1.12 Elect Director Robert W. Wo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management BANK OF THE OZARKS, INC. Ticker: OZRK Security ID: 063904106 Meeting Date: JAN 22, 2016 Meeting Type: Special Record Date: DEC 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Adjourn Meeting For For Management BANK OF THE OZARKS, INC. Ticker: OZRK Security ID: 063904106 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Gleason For For Management 1.2 Elect Director Nicholas Brown For For Management 1.3 Elect Director Richard Cisne For For Management 1.4 Elect Director Robert East For For Management 1.5 Elect Director Catherine B. Freedberg For For Management 1.6 Elect Director Ross Whipple For For Management 1.7 Elect Director Linda Gleason For For Management 1.8 Elect Director Peter Kenny For For Management 1.9 Elect Director Robert Proost For For Management 1.10 Elect Director William Koefoed, Jr. For For Management 1.11 Elect Director John Reynolds For For Management 1.12 Elect Director Dan Thomas For For Management 1.13 Elect Director Henry Mariani For For Management 1.14 Elect Director Paula Cholmondeley For For Management 1.15 Elect Director Walter J. ('Jack') For For Management Mullen, III 2 Increase Authorized Common Stock For For Management 3 Amend Restricted Stock Plan For For Management 4 Amend Non-Employee Director Restricted For For Management Stock Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BELDEN INC. Ticker: BDC Security ID: 077454106 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Aldrich For For Management 1.2 Elect Director Lance C. Balk For For Management 1.3 Elect Director Steven W. Berglund For For Management 1.4 Elect Director Judy L. Brown For For Management 1.5 Elect Director Bryan C. Cressey For For Management 1.6 Elect Director Jonathan C. Klein For For Management 1.7 Elect Director George E. Minnich For For Management 1.8 Elect Director John M. Monter For For Management 1.9 Elect Director John S. Stroup For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Austen For For Management 1.2 Elect Director Ronald J. Floto For For Management 1.3 Elect Director Adele M. Gulfo For For Management 1.4 Elect Director David S. Haffner For For Management 1.5 Elect Director Timothy M. Manganello For For Management 1.6 Elect Director William L. Mansfield For For Management 1.7 Elect Director Arun Nayar For For Management 1.8 Elect Director Edward N. Perry For For Management 1.9 Elect Director David T. Szczupak For For Management 1.10 Elect Director Holly A. Van Deursen For For Management 1.11 Elect Director Philip G. Weaver For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BIG LOTS, INC. Ticker: BIG Security ID: 089302103 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey P. Berger For For Management 1.2 Elect Director David J. Campisi For For Management 1.3 Elect Director James R. Chambers For For Management 1.4 Elect Director Marla C. Gottschalk For For Management 1.5 Elect Director Cynthia T. Jamison For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Nancy A. Reardon For For Management 1.8 Elect Director Wendy L. Schoppert For For Management 1.9 Elect Director Russell E. Solt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: 090572207 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis Drapeau For Against Management 1.2 Elect Director Robert M. Malchione For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Proxy Access Against For Shareholder BIO-TECHNE CORPORATION Ticker: TECH Security ID: 09073M104 Meeting Date: OCT 29, 2015 Meeting Type: Annual Record Date: SEP 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2a Elect Director Robert V. Baumgartner For For Management 2b Elect Director Charles A. Dinarello For For Management 2c Elect Director John L. Higgins For For Management 2d Elect Director Karen A. Holbrook For For Management 2e Elect Director Charles R. Kummeth For For Management 2f Elect Director Roger C. Lucas For For Management 2g Elect Director Roeland Nusse For For Management 2h Elect Director Randolph C. Steer For For Management 2i Elect Director Harold J. Wiens For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management BIOMED REALTY TRUST, INC. Ticker: BMR Security ID: 09063H107 Meeting Date: JAN 21, 2016 Meeting Type: Special Record Date: DEC 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management BLACK HILLS CORPORATION Ticker: BKH Security ID: 092113109 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary L. Pechota For For Management 1.2 Elect Director Mark A. Schober For For Management 1.3 Elect Director Thomas J. Zeller For For Management 2 Authorize Increase in Indebtedness For For Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: 109641100 Meeting Date: OCT 29, 2015 Meeting Type: Annual Record Date: SEP 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elaine M. Boltz For For Management 1.2 Elect Director Joseph M. DePinto For For Management 1.3 Elect Director Harriet Edelman For For Management 1.4 Elect Director Michael A. George For For Management 1.5 Elect Director William T. Giles For For Management 1.6 Elect Director Gerardo I. Lopez For For Management 1.7 Elect Director Jon L. Luther For For Management 1.8 Elect Director George R. Mrkonic For For Management 1.9 Elect Director Jose Luis Prado For For Management 1.10 Elect Director Wyman T. Roberts For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Profit Sharing Plan For For Management BROADRIDGE FINANCIAL SOLUTIONS, INC. Ticker: BR Security ID: 11133T103 Meeting Date: NOV 12, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Richard J. Daly For For Management 1c Elect Director Robert N. Duelks For For Management 1d Elect Director Richard J. Haviland For For Management 1e Elect Director Brett A. Keller For For Management 1f Elect Director Stuart R. Levine For For Management 1g Elect Director Maura A. Markus For For Management 1h Elect Director Thomas J. Perna For For Management 1i Elect Director Alan J. Weber For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BROWN & BROWN, INC. Ticker: BRO Security ID: 115236101 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Hyatt Brown For For Management 1.2 Elect Director Samuel P. Bell, III For For Management 1.3 Elect Director Hugh M. Brown For For Management 1.4 Elect Director J. Powell Brown For For Management 1.5 Elect Director Bradley Currey, Jr. For For Management 1.6 Elect Director Theodore J. Hoepner For For Management 1.7 Elect Director James S. Hunt For For Management 1.8 Elect Director Toni Jennings For For Management 1.9 Elect Director Timothy R.M. Main For For Management 1.10 Elect Director H. Palmer Proctor, Jr. For For Management 1.11 Elect Director Wendell S. Reilly For For Management 1.12 Elect Director Chilton D. Varner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For Against Management BRUNSWICK CORPORATION Ticker: BC Security ID: 117043109 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nolan D. Archibald For For Management 1b Elect Director David C. Everitt For For Management 1c Elect Director Roger J. Wood For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BUFFALO WILD WINGS, INC. Ticker: BWLD Security ID: 119848109 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dale M. Applequist For For Management 1.2 Elect Director James M. Damian For For Management 1.3 Elect Director Cynthia L. Davis For For Management 1.4 Elect Director Michael P. Johnson For For Management 1.5 Elect Director Warren E. Mack For For Management 1.6 Elect Director J. Oliver Maggard For For Management 1.7 Elect Director Jerry R. Rose For For Management 1.8 Elect Director Sally J. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management CABLE ONE, INC. Ticker: CABO Security ID: 12685J105 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brad D. Brian For For Management 1b Elect Director Katharine B. Weymouth For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CABOT CORPORATION Ticker: CBT Security ID: 127055101 Meeting Date: MAR 10, 2016 Meeting Type: Annual Record Date: JAN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roderick C. G. MacLeod For For Management 1.2 Elect Director Sue H. Rataj For For Management 1.3 Elect Director Matthias L. Wolfgruber For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark W. Adams For For Management 1.2 Elect Director Susan L. Bostrom For For Management 1.3 Elect Director James D. Plummer For For Management 1.4 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.5 Elect Director George M. Scalise For For Management 1.6 Elect Director John B. Shoven For For Management 1.7 Elect Director Roger S. Siboni For For Management 1.8 Elect Director Young K. Sohn For For Management 1.9 Elect Director Lip-Bu Tan For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify KPMG LLP as Auditors For For Management CALATLANTIC GROUP, INC. Ticker: CAA Security ID: 128195104 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce A. Choate For For Management 1.2 Elect Director Douglas C. Jacobs For For Management 1.3 Elect Director William L. Jews For For Management 1.4 Elect Director David J. Matlin For For Management 1.5 Elect Director Robert E. Mellor For For Management 1.6 Elect Director Norman J. Metcalfe For For Management 1.7 Elect Director Larry T. Nicholson For For Management 1.8 Elect Director Peter Schoels For For Management 1.9 Elect Director Charlotte St. Martin For For Management 1.10 Elect Director Scott D. Stowell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management CAMDEN PROPERTY TRUST Ticker: CPT Security ID: 133131102 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Campo For For Management 1.2 Elect Director Scott S. Ingraham For For Management 1.3 Elect Director Lewis A. Levey For For Management 1.4 Elect Director William B. McGuire, Jr. For For Management 1.5 Elect Director William F. Paulsen For For Management 1.6 Elect Director D. Keith Oden For For Management 1.7 Elect Director F. Gardner Parker For For Management 1.8 Elect Director Frances Aldrich For For Management Sevilla-Sacasa 1.9 Elect Director Steven A. Webster For For Management 1.10 Elect Director Kelvin R. Westbrook For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARE CAPITAL PROPERTIES, INC. Ticker: CCP Security ID: 141624106 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Douglas Crocker, II For For Management 1B Elect Director John S. Gates, Jr. For For Management 1C Elect Director Ronald G. Geary For For Management 1D Elect Director Raymond J. Lewis For For Management 1E Elect Director Jeffrey A. Malehorn For Against Management 1F Elect Director Dale A. Reiss For Against Management 1G Elect Director John L. Workman For Against Management 2 Ratify KPMG LLP as Auditors For For Management CARLISLE COMPANIES INCORPORATED Ticker: CSL Security ID: 142339100 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robin J. Adams For For Management 1b Elect Director D. Christian Koch For For Management 1c Elect Director David A. Roberts For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management CARPENTER TECHNOLOGY CORPORATION Ticker: CRS Security ID: 144285103 Meeting Date: OCT 13, 2015 Meeting Type: Annual Record Date: AUG 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl G. Anderson, Jr. For For Management 1.2 Elect Director Philip M. Anderson For Withhold Management 1.3 Elect Director Jeffrey Wadsworth For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARTER'S, INC. Ticker: CRI Security ID: 146229109 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Vanessa J. Castagna For Against Management 1b Elect Director William J. Montgoris For For Management 1c Elect Director David Pulver For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CASEY'S GENERAL STORES, INC. Ticker: CASY Security ID: 147528103 Meeting Date: SEP 18, 2015 Meeting Type: Annual Record Date: JUL 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry W. Handley For For Management 1.2 Elect Director William C. Kimball For Withhold Management 1.3 Elect Director Richard A. Wilkey For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATALENT, INC. Ticker: CTLT Security ID: 148806102 Meeting Date: OCT 29, 2015 Meeting Type: Annual Record Date: SEP 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Chiminski For For Management 1.2 Elect Director E. Bruce McEvoy For For Management 1.3 Elect Director Jack Stahl For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CATHAY GENERAL BANCORP Ticker: CATY Security ID: 149150104 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kelly L. Chan For For Management 1.2 Elect Director Dunson K. Cheng For For Management 1.3 Elect Director Thomas C.T. Chiu For For Management 1.4 Elect Director Joseph C.H. Poon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management CBOE HOLDINGS, INC. Ticker: CBOE Security ID: 12503M108 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Brodsky For For Management 1.2 Elect Director James R. Boris For For Management 1.3 Elect Director Frank E. English, Jr. For For Management 1.4 Elect Director William M. Farrow, III For For Management 1.5 Elect Director Edward J. Fitzpatrick For For Management 1.6 Elect Director Janet P. Froetscher For For Management 1.7 Elect Director Jill R. Goodman For For Management 1.8 Elect Director R. Eden Martin For For Management 1.9 Elect Director Roderick A. Palmore For For Management 1.10 Elect Director Susan M. Phillips For For Management 1.11 Elect Director Samuel K. Skinner For For Management 1.12 Elect Director Carole E. Stone For For Management 1.13 Elect Director Eugene S. Sunshine For Against Management 1.14 Elect Director Edward T. Tilly For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management CDK GLOBAL, INC. Ticker: CDK Security ID: 12508E101 Meeting Date: NOV 06, 2015 Meeting Type: Annual Record Date: SEP 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven J. Anenen For For Management 1b Elect Director Leslie A. Brun For For Management 1c Elect Director Willie A. Deese For For Management 1d Elect Director Amy J. Hillman For For Management 1e Elect Director Brian P. MacDonald For For Management 1f Elect Director Stephen A. Miles For For Management 1g Elect Director Robert E. Radway For For Management 1h Elect Director Frank S. Sowinski For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors CEB INC. Ticker: CEB Security ID: 125134106 Meeting Date: JUN 13, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Monahan, III For For Management 1.2 Elect Director Gregor S. Bailar For For Management 1.3 Elect Director Stephen M. Carter For For Management 1.4 Elect Director Gordon J. Coburn For For Management 1.5 Elect Director Kathleen A. Corbet For For Management 1.6 Elect Director L. Kevin Cox For For Management 1.7 Elect Director Daniel O. Leemon For For Management 1.8 Elect Director Stacey S. Rauch For For Management 1.9 Elect Director Jeffrey R. Tarr For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: OCT 23, 2015 Meeting Type: Special Record Date: SEP 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management 3 Increase Authorized Common Stock For For Management CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Orlando Ayala For For Management 1.2 Elect Director John R. Roberts For For Management 1.3 Elect Director Tommy G. Thompson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Craig B. Thompson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CIENA CORPORATION Ticker: CIEN Security ID: 171779309 Meeting Date: MAR 24, 2016 Meeting Type: Annual Record Date: JAN 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lawton W. Fitt For For Management 1b Elect Director Patrick H. Nettles For For Management 1c Elect Director Michael J. Rowny For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CINEMARK HOLDINGS, INC. Ticker: CNK Security ID: 17243V102 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin D. Chereskin For For Management 1.2 Elect Director Lee Roy Mitchell For For Management 1.3 Elect Director Raymond W. Syufy For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CLARCOR INC. Ticker: CLC Security ID: 179895107 Meeting Date: MAR 29, 2016 Meeting Type: Annual Record Date: FEB 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Burgstahler For For Management 1.2 Elect Director Christopher L. Conway For For Management 1.3 Elect Director Paul Donovan For Withhold Management 1.4 Elect Director Thomas W. Giacomini For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Sustainability, Including Against Against Shareholder GHG Goals 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CLEAN HARBORS, INC. Ticker: CLH Security ID: 184496107 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrea Robertson For For Management 1.2 Elect Director James M. Rutledge For For Management 1.3 Elect Director Lauren C. States For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. (Nina) Henderson For For Management 1e Elect Director Charles J. Jacklin For For Management 1f Elect Director Daniel R. Maurer For For Management 1g Elect Director Neal C. Schneider For For Management 1h Elect Director Frederick J. Sievert For For Management 1i Elect Director Michael T. Tokarz For For Management 2 Amend Securities Transfer Restrictions For For Management Related to NOL Protective Amendment 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COGNEX CORPORATION Ticker: CGNX Security ID: 192422103 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Shillman For For Management 1.2 Elect Director Anthony Sun For For Management 1.3 Elect Director Robert J. Willett For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Increase Authorized Common Stock For For Management 4 Ratify Grant Thornton LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMMERCE BANCSHARES, INC. Ticker: CBSH Security ID: 200525103 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl H. Devanny, III For For Management 1.2 Elect Director Benjamin F. Rassieur, For For Management III 1.3 Elect Director Todd R. Schnuck For For Management 1.4 Elect Director Andrew C. Taylor For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management COMMERCIAL METALS COMPANY Ticker: CMC Security ID: 201723103 Meeting Date: JAN 13, 2016 Meeting Type: Annual Record Date: NOV 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Rhys J. Best For Against Management 1b Elect Director Richard B. Kelson For For Management 1c Elect Director Rick J. Mills For For Management 1d Elect Director Charles L. Szews For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COMMUNICATIONS SALES & LEASING, INC. Ticker: CSAL Security ID: 20341J104 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jennifer S. Banner For For Management 1b Elect Director Francis X. ("Skip") For For Management Frantz 1c Elect Director Kenneth A. Gunderman For For Management 1d Elect Director David L. Solomon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors COMMUNITY HEALTH SYSTEMS, INC. Ticker: CYH Security ID: 203668108 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director W. Larry Cash For Against Management 1b Elect Director John A. Clerico For For Management 1c Elect Director James S. Ely, III For For Management 1d Elect Director John A. Fry For For Management 1e Elect Director William Norris Jennings For For Management 1f Elect Director Julia B. North For For Management 1g Elect Director Wayne T. Smith For For Management 1h Elect Director H. Mitchell Watson, Jr. For For Management 1i Elect Director H. James Williams For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Proxy Access Against For Shareholder COMPASS MINERALS INTERNATIONAL, INC. Ticker: CMP Security ID: 20451N101 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eric Ford For For Management 1b Elect Director Francis J. Malecha For For Management 1c Elect Director Paul S. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management CONSOL ENERGY INC. Ticker: CNX Security ID: 20854P109 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas J. Deluliis For For Management 1.2 Elect Director Alvin R. Carpenter For For Management 1.3 Elect Director William E. Davis For For Management 1.4 Elect Director Maureen E. Lally-Green For For Management 1.5 Elect Director Gregory A. Lanham For For Management 1.6 Elect Director Bernard Lanigan, Jr. For For Management 1.7 Elect Director John T. Mills For For Management 1.8 Elect Director Joseph P. Platt For For Management 1.9 Elect Director William P. Powell For For Management 1.10 Elect Director Edwin S. Roberson For For Management 1.11 Elect Director William N. Thorndike, For For Management Jr. 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Proxy Access Against For Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder CONVERGYS CORPORATION Ticker: CVG Security ID: 212485106 Meeting Date: APR 14, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrea J. Ayers For For Management 1.2 Elect Director Cheryl K. Beebe For For Management 1.3 Elect Director Richard R. Devenuti For For Management 1.4 Elect Director Jeffrey H. Fox For For Management 1.5 Elect Director Joseph E. Gibbs For For Management 1.6 Elect Director Joan E. Herman For For Management 1.7 Elect Director Thomas L. Monahan, III For For Management 1.8 Elect Director Ronald L. Nelson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COPART, INC. Ticker: CPRT Security ID: 217204106 Meeting Date: DEC 02, 2015 Meeting Type: Annual Record Date: OCT 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willis J. Johnson For For Management 1.2 Elect Director A. Jayson Adair For For Management 1.3 Elect Director Matt Blunt For For Management 1.4 Elect Director Steven D. Cohan For Withhold Management 1.5 Elect Director Daniel J. Englander For Withhold Management 1.6 Elect Director James E. Meeks For For Management 1.7 Elect Director Vincent W. Mitz For For Management 1.8 Elect Director Thomas N. Tryforos For Withhold Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management CORELOGIC, INC. Ticker: CLGX Security ID: 21871D103 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. David Chatham For For Management 1.2 Elect Director Douglas C. Curling For For Management 1.3 Elect Director John C. Dorman For For Management 1.4 Elect Director Paul F. Folino For For Management 1.5 Elect Director Anand Nallathambi For For Management 1.6 Elect Director Thomas C. O'Brien For For Management 1.7 Elect Director Jaynie Miller Studenmund For For Management 1.8 Elect Director David F. Walker For For Management 1.9 Elect Director Mary Lee Widener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CORPORATE OFFICE PROPERTIES TRUST Ticker: OFC Security ID: 22002T108 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas F. Brady For For Management 1b Elect Director Robert L. Denton, Sr. For For Management 1c Elect Director Philip L. Hawkins For For Management 1d Elect Director Elizabeth A. Hight For For Management 1e Elect Director David M. Jacobstein For For Management 1f Elect Director Steven D. Kesler For For Management 1g Elect Director C. Taylor Pickett For For Management 1h Elect Director Richard Szafranski For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CORRECTIONS CORPORATION OF AMERICA Ticker: CXW Security ID: 22025Y407 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director Robert J. Dennis For For Management 1c Elect Director Mark A. Emkes For For Management 1d Elect Director Damon T. Hininger For For Management 1e Elect Director C. Michael Jacobi For For Management 1f Elect Director Anne L. Mariucci For For Management 1g Elect Director Thurgood Marshall, Jr. For For Management 1h Elect Director Charles L. Overby For For Management 1i Elect Director John R. Prann, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CRACKER BARREL OLD COUNTRY STORE, INC. Ticker: CBRL Security ID: 22410J106 Meeting Date: NOV 12, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Bradford For For Management 1.2 Elect Director Thomas H. Barr For For Management 1.3 Elect Director Sandra B. Cochran For For Management 1.4 Elect Director Glenn A. Davenport For For Management 1.5 Elect Director Richard J. Dobkin For For Management 1.6 Elect Director Norman E. Johnson For For Management 1.7 Elect Director William W. McCarten For For Management 1.8 Elect Director Coleman H. Peterson For For Management 1.9 Elect Director Andrea M. Weiss For For Management 2 Approve Shareholder Rights Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors CRANE CO. Ticker: CR Security ID: 224399105 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen McClain For For Management 1.2 Elect Director Jennifer M. Pollino For For Management 1.3 Elect Director Peter O. Scannell For For Management 1.4 Elect Director James L.L. Tullis For For Management 2 Ratify Deloitte & Touche LLP as For For Management auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Bonus Plan For For Management 5 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends CREE, INC. Ticker: CREE Security ID: 225447101 Meeting Date: OCT 27, 2015 Meeting Type: Annual Record Date: AUG 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles M. Swoboda For For Management 1.2 Elect Director Clyde R. Hosein For For Management 1.3 Elect Director Robert A. Ingram For Withhold Management 1.4 Elect Director C. Howard Nye For For Management 1.5 Elect Director Franco Plastina For For Management 1.6 Elect Director John B. Replogle For Withhold Management 1.7 Elect Director Robert L. Tillman For For Management 1.8 Elect Director Thomas H. Werner For For Management 1.9 Elect Director Anne C. Whitaker For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CST BRANDS, INC. Ticker: CST Security ID: 12646R105 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruben M. Escobedo For For Management 1.2 Elect Director Thomas W. Dickson For For Management 1.3 Elect Director Denise Incandela For For Management 1.4 Elect Director Alan Schoenbaum For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Amend Non-Employee Director For Against Management Compensation Policy 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CULLEN/FROST BANKERS, INC. Ticker: CFR Security ID: 229899109 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Denny Alexander For For Management 1.2 Elect Director Carlos Alvarez For For Management 1.3 Elect Director Chris Avery For For Management 1.4 Elect Director Royce S. Caldwell For For Management 1.5 Elect Director Crawford H. Edwards For For Management 1.6 Elect Director Ruben M. Escobedo For For Management 1.7 Elect Director Patrick B. Frost For For Management 1.8 Elect Director Phillip D. Green For For Management 1.9 Elect Director David J. Haemisegger For For Management 1.10 Elect Director Karen E. Jennings For For Management 1.11 Elect Director Richard M. Kleberg, III For For Management 1.12 Elect Director Charles W. Matthews For For Management 1.13 Elect Director Ida Clement Steen For For Management 1.14 Elect Director Horace Wilkins, Jr. For For Management 1.15 Elect Director Jack Wood For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Adams For For Management 1.2 Elect Director Dean M. Flatt For For Management 1.3 Elect Director S. Marce Fuller For For Management 1.4 Elect Director Rita J. Heise For For Management 1.5 Elect Director Allen A. Kozinski For For Management 1.6 Elect Director John R. Myers For For Management 1.7 Elect Director John B. Nathman For For Management 1.8 Elect Director Robert J. Rivet For For Management 1.9 Elect Director Albert E. Smith For For Management 1.10 Elect Director Peter C. Wallace For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CYPRESS SEMICONDUCTOR CORPORATION Ticker: CY Security ID: 232806109 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T.J. Rodgers For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Eric A. Benhamou For For Management 1.4 Elect Director H. Raymond Bingham For For Management 1.5 Elect Director John H. Kispert For For Management 1.6 Elect Director O.C. Kwon For For Management 1.7 Elect Director Wilbert van den Hoek For For Management 1.8 Elect Director Michael S. Wishart For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CYTEC INDUSTRIES INC. Ticker: CYT Security ID: 232820100 Meeting Date: NOV 24, 2015 Meeting Type: Special Record Date: SEP 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management DANA HOLDING CORPORATION Ticker: DAN Security ID: 235825205 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James K. Kamsickas For For Management 1.2 Elect Director Virginia A. Kamsky For For Management 1.3 Elect Director Terrence J. Keating For For Management 1.4 Elect Director R. Bruce McDonald For For Management 1.5 Elect Director Joseph C. Muscari For For Management 1.6 Elect Director Mark A. Schulz For For Management 1.7 Elect Director Keith E. Wandell For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt Proxy Access Right Against Against Shareholder DEAN FOODS COMPANY Ticker: DF Security ID: 242370203 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janet Hill For For Management 1.2 Elect Director J. Wayne Mailloux For For Management 1.3 Elect Director Helen E. McCluskey For For Management 1.4 Elect Director John R. Muse For For Management 1.5 Elect Director B. Craig Owens For For Management 1.6 Elect Director Gregg A. Tanner For For Management 1.7 Elect Director Jim L. Turner For For Management 1.8 Elect Director Robert T. Wiseman For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Report on Risk of Genetic Engineering Against Against Shareholder in order to Work with Regulators DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Thomas J. Reddin For For Management 1.9 Elect Director Martyn R. Redgrave For For Management 1.10 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DENBURY RESOURCES INC. Ticker: DNR Security ID: 247916208 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Dielwart For For Management 1.2 Elect Director Michael B. Decker For For Management 1.3 Elect Director Gregory L. McMichael For For Management 1.4 Elect Director Kevin O. Meyers For For Management 1.5 Elect Director Phil Rykhoek For For Management 1.6 Elect Director Randy Stein For For Management 1.7 Elect Director Laura A. Sugg For For Management 1.8 Elect Director Wieland F. Wettstein For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DEVRY EDUCATION GROUP INC. Ticker: DV Security ID: 251893103 Meeting Date: NOV 05, 2015 Meeting Type: Annual Record Date: SEP 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher B. Begley For For Management 1.2 Elect Director David S. Brown For For Management 1.3 Elect Director Daniel M. Hamburger For For Management 1.4 Elect Director Lyle Logan For For Management 1.5 Elect Director Alan G. Merten For For Management 1.6 Elect Director Fernando Ruiz For For Management 1.7 Elect Director Ronald L. Taylor For For Management 1.8 Elect Director Lisa W. Wardell For For Management 1.9 Elect Director James D. White For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DICK'S SPORTING GOODS, INC. Ticker: DKS Security ID: 253393102 Meeting Date: JUN 10, 2016 Meeting Type: Annual Record Date: APR 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark J. Barrenechea For For Management 1b Elect Director Emanuel Chirico For For Management 1c Elect Director Allen R. Weiss For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DIEBOLD, INCORPORATED Ticker: DBD Security ID: 253651103 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick W. Allender For For Management 1.2 Elect Director Phillip R. Cox For For Management 1.3 Elect Director Richard L. Crandall For For Management 1.4 Elect Director Gale S. Fitzgerald For For Management 1.5 Elect Director Gary G. Greenfield For For Management 1.6 Elect Director Andreas W. Mattes For For Management 1.7 Elect Director Robert S. Prather, Jr. For For Management 1.8 Elect Director Rajesh K. Soin For For Management 1.9 Elect Director Henry D. G. Wallace For For Management 1.10 Elect Director Alan J. Weber For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DOMINO'S PIZZA, INC. Ticker: DPZ Security ID: 25754A201 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Brandon For For Management 1.2 Elect Director C. Andrew Ballard For For Management 1.3 Elect Director Andrew B. Balson For For Management 1.4 Elect Director Diana F. Cantor For For Management 1.5 Elect Director J. Patrick Doyle For For Management 1.6 Elect Director Richard L. Federico For For Management 1.7 Elect Director James A. Goldman For For Management 1.8 Elect Director Gregory A. Trojan For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Plan to Address Supply Chain Against Against Shareholder Impacts on Deforestation DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Giannella Alvarez For For Management 1.2 Elect Director Robert E. Apple For For Management 1.3 Elect Director Louis P. Gignac For For Management 1.4 Elect Director David J. Illingworth For For Management 1.5 Elect Director Brian M. Levitt For For Management 1.6 Elect Director David G. Maffucci For For Management 1.7 Elect Director Domenic Pilla For For Management 1.8 Elect Director Robert J. Steacy For For Management 1.9 Elect Director Pamela B. Strobel For For Management 1.10 Elect Director Denis Turcotte For For Management 1.11 Elect Director John D. Williams For For Management 1.12 Elect Director Mary A. Winston For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DONALDSON COMPANY, INC. Ticker: DCI Security ID: 257651109 Meeting Date: DEC 22, 2015 Meeting Type: Annual Record Date: NOV 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew Cecere For For Management 1.2 Elect Director William M. Cook For For Management 1.3 Elect Director James J. Owens For For Management 1.4 Elect Director Trudy A. Rautio For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DOUGLAS EMMETT, INC. Ticker: DEI Security ID: 25960P109 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan A. Emmett For For Management 1.2 Elect Director Jordan L. Kaplan For For Management 1.3 Elect Director Kenneth M. Panzer For For Management 1.4 Elect Director Christopher H. Anderson For For Management 1.5 Elect Director Leslie E. Bider For For Management 1.6 Elect Director David T. Feinberg For For Management 1.7 Elect Director Thomas E. O'Hern For For Management 1.8 Elect Director William E. Simon For For Management 1.9 Elect Director Virginia A. McFerran For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DREAMWORKS ANIMATION SKG, INC. Ticker: DWA Security ID: 26153C103 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey Katzenberg For Withhold Management 1.2 Elect Director Harry 'Skip' Brittenham For For Management 1.3 Elect Director Thomas E. Freston For For Management 1.4 Elect Director Lucian Grainge For For Management 1.5 Elect Director Mellody Hobson For Withhold Management 1.6 Elect Director Jason Kilar For For Management 1.7 Elect Director Michael Montgomery For For Management 1.8 Elect Director Mary Agnes 'Maggie' For For Management Wilderotter 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DRIL-QUIP, INC. Ticker: DRQ Security ID: 262037104 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander P. Shukis For For Management 1.2 Elect Director Terence B. Jupp For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DST SYSTEMS, INC. Ticker: DST Security ID: 233326107 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph C. Antonellis For For Management 1.2 Elect Director Stephen C. Hooley For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DUKE REALTY CORPORATION Ticker: DRE Security ID: 264411505 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas J. Baltimore, Jr. For For Management 1b Elect Director William Cavanaugh, III For For Management 1c Elect Director Alan H. Cohen For For Management 1d Elect Director James B. Connor For For Management 1e Elect Director Ngaire E. Cuneo For For Management 1f Elect Director Charles R. Eitel For For Management 1g Elect Director Dennis D. Oklak For For Management 1h Elect Director Melanie R. Sabelhaus For For Management 1i Elect Director Peter M. Scott, III For For Management 1j Elect Director Jack R. Shaw For For Management 1k Elect Director Michael E. Szymanczyk For For Management 1l Elect Director Lynn C. Thurber For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management DUNKIN' BRANDS GROUP, INC. Ticker: DNKN Security ID: 265504100 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director Anthony DiNovi For For Management 1.3 Elect Director Nigel Travis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management EAGLE MATERIALS INC. Ticker: EXP Security ID: 26969P108 Meeting Date: AUG 06, 2015 Meeting Type: Annual Record Date: JUN 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director F. William Barnett For For Management 1B Elect Director Richard Beckwitt For For Management 1C Elect Director Ed H. Bowman For For Management 1D Elect Director David W. Quinn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Molly Campbell For For Management 1.2 Elect Director Iris S. Chan For For Management 1.3 Elect Director Rudolph I. Estrada For For Management 1.4 Elect Director Paul H. Irving For For Management 1.5 Elect Director John M. Lee For For Management 1.6 Elect Director Herman Y. Li For For Management 1.7 Elect Director Jack C. Liu For For Management 1.8 Elect Director Dominic Ng For For Management 1.9 Elect Director Keith W. Renken For For Management 1.10 Elect Director Lester M. Sussman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management EDGEWELL PERSONAL CARE COMPANY Ticker: EPC Security ID: 28035Q102 Meeting Date: JAN 25, 2016 Meeting Type: Annual Record Date: NOV 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David P. Hatfield For For Management 1b Elect Director Daniel J. Heinrich For For Management 1c Elect Director Carla C. Hendra For For Management 1d Elect Director R. David Hoover For For Management 1e Elect Director John C. Hunter, III For For Management 1f Elect Director Rakesh Sachdev For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ENDURANCE SPECIALTY HOLDINGS LTD. Ticker: ENH Security ID: G30397106 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect John T. Baily as Director For For Management 1.2 Elect Norman Barham as Director For Withhold Management 1.3 Elect Galen R. Barnes as Director For For Management 1.4 Elect William H. Bolinder as Director For For Management 1.5 Elect Philip M. Butterfield as Director For For Management 1.6 Elect Steven W. Carlsen as Director For For Management 1.7 Elect John R. Charman as Director For For Management 1.8 Elect Morgan W. Davis as Director For For Management 1.9 Elect Susan S. Fleming as Director For For Management 1.10 Elect Nicholas C. Marsh as Director For For Management 1.11 Elect Scott D. Moore as Director For For Management 1.12 Elect William J. Raver as Director For For Management 1.13 Elect Robert A. Spass as Director For For Management 1.14 Elect lan M. Winchester as Director For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ENERGEN CORPORATION Ticker: EGN Security ID: 29265N108 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. Michael Goodrich For For Management 1.2 Elect Director Jay Grinney For For Management 1.3 Elect Director Frances Powell Hawes For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Report on Methane Emissions Management Against Against Shareholder ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29272W109 Meeting Date: FEB 01, 2016 Meeting Type: Annual Record Date: DEC 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Patrick Mulcahy For For Management 1.2 Elect Director Alan R. Hoskins For For Management 1.3 Elect Director Kevin J. Hunt For For Management 1.4 Elect Director Patrick J. Moore For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Executive Incentive Bonus Plan For For Management EPR PROPERTIES Ticker: EPR Security ID: 26884U109 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barrett Brady For For Management 1.2 Elect Director Peter C. Brown For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management EQUITY ONE, INC. Ticker: EQY Security ID: 294752100 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph Azrack For For Management 1.2 Elect Director Cynthia Cohen For For Management 1.3 Elect Director Neil Flanzraich For For Management 1.4 Elect Director Jordan Heller For For Management 1.5 Elect Director Chaim Katzman For For Management 1.6 Elect Director Peter Linneman For For Management 1.7 Elect Director David Lukes For For Management 1.8 Elect Director Galia Maor For For Management 1.9 Elect Director Dori Segal For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management ESTERLINE TECHNOLOGIES CORPORATION Ticker: ESL Security ID: 297425100 Meeting Date: FEB 10, 2016 Meeting Type: Annual Record Date: DEC 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul V. Haack For For Management 1.2 Elect Director Scott E. Kuechle For For Management 1.3 Elect Director Curtis C. Reusser For For Management 1.4 Elect Director Michael J. Cave For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management EVEREST RE GROUP, LTD. Ticker: RE Security ID: G3223R108 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic J. Addesso For For Management 1.2 Elect Director John J. Amore For For Management 1.3 Elect Director John R. Dunne For For Management 1.4 Elect Director William F. Galtney, Jr. For For Management 1.5 Elect Director John A. Graf For For Management 1.6 Elect Director Gerri Losquadro For For Management 1.7 Elect Director Roger M. Singer For For Management 1.8 Elect Director Joseph V. Taranto For For Management 1.9 Elect Director John A. Weber For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation F.N.B. CORPORATION Ticker: FNB Security ID: 302520101 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Campbell For For Management 1.2 Elect Director James D. Chiafullo For For Management 1.3 Elect Director Vincent J. Delie, Jr. For For Management 1.4 Elect Director Laura E. Ellsworth For For Management 1.5 Elect Director Stephen J. Gurgovits For For Management 1.6 Elect Director Robert A. Hormell For For Management 1.7 Elect Director David J. Malone For For Management 1.8 Elect Director D. Stephen Martz For For Management 1.9 Elect Director Robert J. McCarthy, Jr. For For Management 1.10 Elect Director Frank C. Mencini For For Management 1.11 Elect Director David L. Motley For For Management 1.12 Elect Director Gary L. Nalbandian For For Management 1.13 Elect Director Heidi A. Nicholas For For Management 1.14 Elect Director John S. Stanik For For Management 1.15 Elect Director William J. Strimbu For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Change State of Incorporation [from For For Management Florida to Pennsylvania] FACTSET RESEARCH SYSTEMS INC. Ticker: FDS Security ID: 303075105 Meeting Date: DEC 15, 2015 Meeting Type: Annual Record Date: OCT 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Billeadeau For For Management 1.2 Elect Director Philip A. Hadley For For Management 1.3 Elect Director Laurie Siegel For For Management 1.4 Elect Director F. Philip Snow For For Management 1.5 Elect Director Joseph R. Zimmel For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FAIR ISAAC CORPORATION Ticker: FICO Security ID: 303250104 Meeting Date: FEB 24, 2016 Meeting Type: Annual Record Date: DEC 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director A. George Battle For For Management 1b Elect Director Greg R. Gianforte For For Management 1c Elect Director Braden R. Kelly For For Management 1d Elect Director James D. Kirsner For For Management 1e Elect Director William J. Lansing For For Management 1f Elect Director Marc F. McMorris For For Management 1g Elect Director Joanna Rees For For Management 1h Elect Director David A. Rey For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors FEI COMPANY Ticker: FEIC Security ID: 30241L109 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Homa Bahrami For For Management 1.2 Elect Director Arie Huijser For For Management 1.3 Elect Director Don R. Kania For For Management 1.4 Elect Director Thomas F. Kelly For For Management 1.5 Elect Director Jan C. Lobbezoo For For Management 1.6 Elect Director Jami K. Nachtsheim For For Management 1.7 Elect Director James T. Richardson For For Management 1.8 Elect Director Richard H. Wills For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation FIRST AMERICAN FINANCIAL CORPORATION Ticker: FAF Security ID: 31847R102 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony K. Anderson For For Management 1.2 Elect Director Parker S. Kennedy For For Management 1.3 Elect Director Mark C. Oman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors FIRST HORIZON NATIONAL CORPORATION Ticker: FHN Security ID: 320517105 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Compton For For Management 1.2 Elect Director Mark A. Emkes For For Management 1.3 Elect Director Corydon J. Gilchrist For For Management 1.4 Elect Director D. Bryan Jordan For For Management 1.5 Elect Director R. Brad Martin For For Management 1.6 Elect Director Scott M. Niswonger For For Management 1.7 Elect Director Vicki R. Palmer For For Management 1.8 Elect Director Colin V. Reed For For Management 1.9 Elect Director Cecelia D. Stewart For For Management 1.10 Elect Director Luke Yancy, III For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify KPMG LLP as Auditors For For Management FIRST NIAGARA FINANCIAL GROUP, INC. Ticker: FNFG Security ID: 33582V108 Meeting Date: MAR 23, 2016 Meeting Type: Special Record Date: FEB 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management FIRSTMERIT CORPORATION Ticker: FMER Security ID: 337915102 Meeting Date: JUN 13, 2016 Meeting Type: Special Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management FLOWERS FOODS, INC. Ticker: FLO Security ID: 343498101 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George E. Deese For For Management 1b Elect Director Rhonda Gass For For Management 1c Elect Director Richard Lan For For Management 1d Elect Director Amos R. McMullian For For Management 1e Elect Director J. V. Shields, Jr. For For Management 1f Elect Director David V. Singer For For Management 1g Elect Director James T. Spear For For Management 1h Elect Director Melvin T. Stith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maxine Clark For For Management 1b Elect Director Alan D. Feldman For For Management 1c Elect Director Jarobin Gilbert, Jr. For For Management 1d Elect Director Richard A. Johnson For For Management 1e Elect Director Guillermo G. Marmol For For Management 1f Elect Director Dona D. Young For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management FORTINET, INC. Ticker: FTNT Security ID: 34959E109 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ming Hsieh For For Management 1.2 Elect Director Christopher B. Paisley For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan S. Kilsby For For Management 1b Elect Director Christopher J. Klein For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FOSSIL GROUP, INC. Ticker: FOSL Security ID: 34988V106 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elaine B. Agather For For Management 1.2 Elect Director Jeffrey N. Boyer For For Management 1.3 Elect Director William B. Chiasson For For Management 1.4 Elect Director Mauria A. Finley For For Management 1.5 Elect Director Kosta N. Kartsotis For For Management 1.6 Elect Director Diane L. Neal For For Management 1.7 Elect Director Thomas M. Nealon For For Management 1.8 Elect Director Mark D. Quick For For Management 1.9 Elect Director Elysia Holt Ragusa For For Management 1.10 Elect Director James E. Skinner For For Management 1.11 Elect Director James M. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors FTI CONSULTING, INC. Ticker: FCN Security ID: 302941109 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brenda J. Bacon For For Management 1b Elect Director Mark S. Bartlett For For Management 1c Elect Director Claudio Costamagna For For Management 1d Elect Director Vernon Ellis For For Management 1e Elect Director Nicholas C. Fanandakis For For Management 1f Elect Director Steven H. Gunby For For Management 1g Elect Director Gerard E. Holthaus For For Management 1h Elect Director Laureen E. Seeger For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FULTON FINANCIAL CORPORATION Ticker: FULT Security ID: 360271100 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lisa Crutchfield For For Management 1b Elect Director Denise L. Devine For For Management 1c Elect Director Patrick J. Freer For For Management 1d Elect Director George W. Hodges For For Management 1e Elect Director Albert Morrison, III For For Management 1f Elect Director James R. Moxley, III For For Management 1g Elect Director R. Scott Smith, Jr. For For Management 1h Elect Director Ronald H. Spair For For Management 1i Elect Director Mark F. Strauss For For Management 1j Elect Director Ernest J. Waters For For Management 1k Elect Director E. Philip Wenger For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 21, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director J. Paul Raines For For Management 1.3 Elect Director Jerome L. Davis For For Management 1.4 Elect Director Thomas N. Kelly Jr. For For Management 1.5 Elect Director Shane S. Kim For For Management 1.6 Elect Director Steven R. Koonin For For Management 1.7 Elect Director Stephanie M. Shern For For Management 1.8 Elect Director Gerald R. Szczepanski For For Management 1.9 Elect Director Kathy P. Vrabeck For For Management 1.10 Elect Director Lawrence S. Zilavy For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Directors May Be Removed With For For Management or Without Cause GARTNER, INC. Ticker: IT Security ID: 366651107 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Bingle For For Management 1b Elect Director Richard J. Bressler For For Management 1c Elect Director Raul E. Cesan For For Management 1d Elect Director Karen E. Dykstra For For Management 1e Elect Director Anne Sutherland Fuchs For For Management 1f Elect Director William O. Grabe For For Management 1g Elect Director Eugene A. Hall For For Management 1h Elect Director Stephen G. Pagliuca For For Management 1i Elect Director James C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management GATX CORPORATION Ticker: GMT Security ID: 361448103 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anne L. Arvia For For Management 1.2 Elect Director Ernst A. Haberli For For Management 1.3 Elect Director Brian A. Kenney For For Management 1.4 Elect Director James B. Ream For For Management 1.5 Elect Director Robert J. Ritchie For For Management 1.6 Elect Director David S. Sutherland For For Management 1.7 Elect Director Casey J. Sylla For For Management 1.8 Elect Director Stephen R. Wilson For For Management 1.9 Elect Director Paul G. Yovovich For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management GENESEE & WYOMING INC. Ticker: GWR Security ID: 371559105 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a.1 Elect Director Richard H. Bott For Withhold Management 1a.2 Elect Director Oivind Lorentzen, III For For Management 1a.3 Elect Director Mark A. Scudder For Withhold Management 1b.4 Elect Director Albert J. Neupaver For For Management 1b.5 Elect Director Joseph H. Pyne For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors GENTEX CORPORATION Ticker: GNTX Security ID: 371901109 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred Bauer For For Management 1.2 Elect Director Leslie Brown For For Management 1.3 Elect Director Gary Goode For For Management 1.4 Elect Director Pete Hoekstra For For Management 1.5 Elect Director James Hollars For For Management 1.6 Elect Director John Mulder For For Management 1.7 Elect Director Richard Schaum For For Management 1.8 Elect Director Frederick Sotok For For Management 1.9 Elect Director James Wallace For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William H. Bolinder For Against Management 1b Elect Director G. Kent Conrad For For Management 1c Elect Director Melina E. Higgins For For Management 1d Elect Director Thomas J. McInerney For For Management 1e Elect Director David M. Moffett For For Management 1f Elect Director Thomas E. Moloney For For Management 1g Elect Director John R. Nichols For For Management 1h Elect Director James A. Parke For For Management 1i Elect Director James S. Riepe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management GLOBAL PAYMENTS INC. Ticker: GPN Security ID: 37940X102 Meeting Date: NOV 18, 2015 Meeting Type: Annual Record Date: SEP 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William I Jacobs For For Management 1.2 Elect Director Alan M. Silberstein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors GRACO INC. Ticker: GGG Security ID: 384109104 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eric P. Etchart For For Management 1b Elect Director Jody H. Feragen For For Management 1c Elect Director J. Kevin Gilligan For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GRAHAM HOLDINGS COMPANY Ticker: GHC Security ID: 384637104 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For Withhold Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management GRANITE CONSTRUCTION INCORPORATED Ticker: GVA Security ID: 387328107 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William G. Dorey For For Management 1b Elect Director William H. Powell For For Management 1c Elect Director Claes G. Bjork For For Management 1d Elect Director Michael F. McNally For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors GREAT PLAINS ENERGY INCORPORATED Ticker: GXP Security ID: 391164100 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry Bassham For For Management 1.2 Elect Director David L. Bodde For For Management 1.3 Elect Director Randall C. Ferguson, Jr. For For Management 1.4 Elect Director Gary D. Forsee For For Management 1.5 Elect Director Scott D. Grimes For For Management 1.6 Elect Director Thomas D. Hyde For For Management 1.7 Elect Director James A. Mitchell For For Management 1.8 Elect Director Ann D. Murtlow For For Management 1.9 Elect Director John J. Sherman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors GUESS?, INC. Ticker: GES Security ID: 401617105 Meeting Date: JUN 30, 2016 Meeting Type: Annual Record Date: MAY 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony Chidoni For For Management 1.2 Elect Director Joseph Gromek For For Management 1.3 Elect Director Paul Marciano For For Management 2 Amend Non-Employee Director Restricted For For Management Stock Plan 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 5 Proxy Access Against For Shareholder GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 10, 2016 Meeting Type: Annual Record Date: APR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael G. Moore For For Management 1.2 Elect Director Craig Groeschel For For Management 1.3 Elect Director David L. Houston For For Management 1.4 Elect Director C. Doug Johnson For For Management 1.5 Elect Director Ben T. Morris For For Management 1.6 Elect Director Scott E. Streller For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management 4 Report on Methane Emissions Management Against For Shareholder HALYARD HEALTH, INC. Ticker: HYH Security ID: 40650V100 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John P. Byrnes For For Management 1b Elect Director Maria Sainz For For Management 1c Elect Director Julie Shimer For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management HANCOCK HOLDING COMPANY Ticker: HBHC Security ID: 410120109 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James B. Estabrook, Jr. For For Management 1.2 Elect Director Hardy B. Fowler For For Management 1.3 Elect Director Randall W. Hanna For For Management 1.4 Elect Director Sonya C. Little For For Management 1.5 Elect Director Eric J. Nickelsen For For Management 1.6 Elect Director Robert W. Roseberry For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HAWAIIAN ELECTRIC INDUSTRIES, INC. Ticker: HE Security ID: 419870100 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: FEB 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas B. Fargo For For Management 1.2 Elect Director Kelvin H. Taketa For For Management 1.3 Elect Director Jeffrey N. Watanabe For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: SEP 18, 2015 Meeting Type: Special Record Date: AUG 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management HEALTH NET, INC. Ticker: HNT Security ID: 42222G108 Meeting Date: OCT 23, 2015 Meeting Type: Special Record Date: SEP 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management HEALTHCARE REALTY TRUST INCORPORATED Ticker: HR Security ID: 421946104 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Emery For For Management 1.2 Elect Director Nancy H. Agee For For Management 1.3 Elect Director Charles Raymond For For Management Fernandez 1.4 Elect Director Peter F. Lyle For For Management 1.5 Elect Director Edwin B. Morris, III For For Management 1.6 Elect Director John Knox Singleton For For Management 1.7 Elect Director Bruce D. Sullivan For For Management 1.8 Elect Director Christann M. Vasquez For For Management 1.9 Elect Director Dan S. Wilford For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HERMAN MILLER, INC. Ticker: MLHR Security ID: 600544100 Meeting Date: OCT 12, 2015 Meeting Type: Annual Record Date: AUG 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Brandon For For Management 1.2 Elect Director Douglas D. French For For Management 1.3 Elect Director John R. Hoke III For For Management 1.4 Elect Director Heidi J. Manheimer For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HIGHWOODS PROPERTIES, INC. Ticker: HIW Security ID: 431284108 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles A. Anderson For For Management 1.2 Elect Director Gene H. Anderson For For Management 1.3 Elect Director Carlos E. Evans For For Management 1.4 Elect Director Edward J. Fritsch For For Management 1.5 Elect Director David J. Hartzell For For Management 1.6 Elect Director Sherry A. Kellett For For Management 1.7 Elect Director O. Temple Sloan, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HILL-ROM HOLDINGS, INC. Ticker: HRC Security ID: 431475102 Meeting Date: MAR 15, 2016 Meeting Type: Annual Record Date: JAN 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf A. Classon For For Management 1.2 Elect Director William G. Dempsey For For Management 1.3 Elect Director James R. Giertz For For Management 1.4 Elect Director Charles E. Golden For For Management 1.5 Elect Director John J. Greisch For For Management 1.6 Elect Director William H. Kucheman For For Management 1.7 Elect Director Ronald A. Malone For For Management 1.8 Elect Director Eduardo R. Menasce For For Management 1.9 Elect Director Stacy Enxing Seng For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HMS HOLDINGS CORP. Ticker: HMSY Security ID: 40425J101 Meeting Date: JUL 09, 2015 Meeting Type: Annual Record Date: MAY 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel N. Mendelson For For Management 1b Elect Director William F. Miller, III For For Management 1c Elect Director Ellen A. Rudnick For For Management 1d Elect Director Richard H. Stowe For For Management 1e Elect Director Cora M. Tellez For For Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management HNI CORPORATION Ticker: HNI Security ID: 404251100 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary K.W. Jones For For Management 1b Elect Director Abbie J. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HOLLYFRONTIER CORPORATION Ticker: HFC Security ID: 436106108 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas Y. Bech For For Management 1b Elect Director George J. Damiris For For Management 1c Elect Director Leldon E. Echols For For Management 1d Elect Director R. Kevin Hardage For For Management 1e Elect Director Michael C. Jennings For For Management 1f Elect Director Robert J. Kostelnik For For Management 1g Elect Director James H. Lee For For Management 1h Elect Director Franklin Myers For For Management 1i Elect Director Michael E. Rose For For Management 1j Elect Director Tommy A. Valenta For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management HOLOGIC, INC. Ticker: HOLX Security ID: 436440101 Meeting Date: MAR 02, 2016 Meeting Type: Annual Record Date: JAN 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan Christodoro For For Management 1.2 Elect Director Sally W. Crawford For For Management 1.3 Elect Director Scott T. Garrett For For Management 1.4 Elect Director Nancy L. Leaming For For Management 1.5 Elect Director Lawrence M. Levy For For Management 1.6 Elect Director Stephen P. MacMillan For For Management 1.7 Elect Director Samuel Merksamer For For Management 1.8 Elect Director Christiana Stamoulis For For Management 1.9 Elect Director Elaine S. Ullian For For Management 1.10 Elect Director Christopher J. Coughlin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Ernst & Young LLP as Auditors For For Management HOME PROPERTIES, INC. Ticker: HME Security ID: 437306103 Meeting Date: OCT 01, 2015 Meeting Type: Special Record Date: AUG 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management HOSPITALITY PROPERTIES TRUST Ticker: HPT Security ID: 44106M102 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: FEB 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donna D. Fraiche For Against Management 1.2 Elect Director William A. Lamkin For Against Management 1.3 Elect Director Adam D. Portnoy For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Bylaws to Opt-Out of Against For Shareholder Antitakeover Provision(s) and Require Shareholder Vote to Opt Back In HSN, INC. Ticker: HSNI Security ID: 404303109 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Costello For For Management 1.2 Elect Director James M. Follo For For Management 1.3 Elect Director Mindy Grossman For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director Arthur C. Martinez For For Management 1.6 Elect Director Thomas J. McInerney For For Management 1.7 Elect Director Matthew E. Rubel For For Management 1.8 Elect Director Ann Sarnoff For For Management 1.9 Elect Director Courtnee Chun Ulrich For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management HUBBELL INCORPORATED Ticker: HUB.B Security ID: 443510201 Meeting Date: DEC 23, 2015 Meeting Type: Special Record Date: NOV 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Eliminate Class of Common Stock For For Management 2 Adjourn Meeting For For Management HUBBELL INCORPORATED Ticker: HUBB Security ID: 443510607 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carlos M. Cardoso For For Management 1.2 Elect Director Anthony J. Guzzi For For Management 1.3 Elect Director Neal J. Keating For For Management 1.4 Elect Director John F. Malloy For For Management 1.5 Elect Director Judith F. Marks For For Management 1.6 Elect Director David G. Nord For For Management 1.7 Elect Director John G. Russell For For Management 1.8 Elect Director Steven R. Shawley For For Management 1.9 Elect Director Richard J. Swift For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management HUNTINGTON INGALLS INDUSTRIES, INC. Ticker: HII Security ID: 446413106 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas B. Fargo For For Management 1.2 Elect Director John K. Welch For For Management 1.3 Elect Director Stephen R. Wilson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation IDACORP, INC. Ticker: IDA Security ID: 451107106 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Darrel T. Anderson For For Management 1.2 Elect Director Thomas Carlile For For Management 1.3 Elect Director Richard J. Dahl For For Management 1.4 Elect Director Ronald W. Jibson For For Management 1.5 Elect Director Judith A. Johansen For For Management 1.6 Elect Director Dennis L. Johnson For For Management 1.7 Elect Director J. LaMont Keen For For Management 1.8 Elect Director Christine King For For Management 1.9 Elect Director Richard J. Navarro For For Management 1.10 Elect Director Robert A. Tinstman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors IDEX CORPORATION Ticker: IEX Security ID: 45167R104 Meeting Date: APR 06, 2016 Meeting Type: Annual Record Date: FEB 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ernest J. Mrozek For For Management 1.2 Elect Director David C. Parry For For Management 1.3 Elect Director Livingston L. For For Management Satterthwaite 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Barry C. Johnson For For Management 1.3 Elect Director M. Anne Szostak For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INGRAM MICRO INC. Ticker: IM Security ID: 457153104 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard I. Atkins For Against Management 1.2 Elect Director David A. Barnes For For Management 1.3 Elect Director Leslie Stone Heisz For For Management 1.4 Elect Director John R. Ingram For Against Management 1.5 Elect Director Dale R. Laurance For For Management 1.6 Elect Director Linda Fayne Levinson For Against Management 1.7 Elect Director Scott A. McGregor For Against Management 1.8 Elect Director Carol G. Mills For Against Management 1.9 Elect Director Alain Monie For For Management 1.10 Elect Director Wade Oosterman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors INGRAM MICRO INC. Ticker: IM Security ID: 457153104 Meeting Date: JUN 21, 2016 Meeting Type: Special Record Date: MAY 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Luis Aranguren-Trellez For For Management 1b Elect Director David B. Fischer For For Management 1c Elect Director Ilene S. Gordon For For Management 1d Elect Director Paul Hanrahan For For Management 1e Elect Director Rhonda L. Jordan For For Management 1f Elect Director Gregory B. Kenny For For Management 1g Elect Director Barbara A. Klein For For Management 1h Elect Director Victoria J. Reich For For Management 1i Elect Director Jorge A. Uribe For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management INTERDIGITAL, INC. Ticker: IDCC Security ID: 45867G101 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey K. Belk For For Management 1b Elect Director S. Douglas Hutcheson For For Management 1c Elect Director John A. Kritzmacher For For Management 1d Elect Director William J. Merritt For For Management 1e Elect Director Kai O. Oistamo For For Management 1f Elect Director Jean F. Rankin For For Management 1g Elect Director Robert S. Roath For For Management 1h Elect Director Philip P. Trahanas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors INTERNATIONAL BANCSHARES CORPORATION Ticker: IBOC Security ID: 459044103 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Javier de Anda For For Management 1.2 Elect Director Irving Greenblum For For Management 1.3 Elect Director R. David Guerra For For Management 1.4 Elect Director Douglas B. Howland For For Management 1.5 Elect Director Imelda Navarro For Withhold Management 1.6 Elect Director Peggy J. Newman For For Management 1.7 Elect Director Dennis E. Nixon For For Management 1.8 Elect Director Larry A. Norton For For Management 1.9 Elect Director Roberto R. Resendez For For Management 1.10 Elect Director Leonardo Salinas For For Management 1.11 Elect Director Antonio R. Sanchez, Jr. For For Management 2 Ratify RSM US LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mercedes Johnson For For Management 1b Elect Director Sohail Khan For For Management 1c Elect Director Gregory Lang For For Management 1d Elect Director Donald Macleod For For Management 1e Elect Director Ernest Maddock For For Management 1f Elect Director Forrest E. Norrod For For Management 1g Elect Director Necip Sayiner For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation IPG PHOTONICS CORPORATION Ticker: IPGP Security ID: 44980X109 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Valentin P. Gapontsev For For Management 1.2 Elect Director Eugene Scherbakov For For Management 1.3 Elect Director Igor Samartsev For For Management 1.4 Elect Director Michael C. Child For For Management 1.5 Elect Director Henry E. Gauthier For For Management 1.6 Elect Director William S. Hurley For For Management 1.7 Elect Director Eric Meurice For For Management 1.8 Elect Director John R. Peeler For For Management 1.9 Elect Director Thomas J. Seifert For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors ITT CORPORATION Ticker: ITT Security ID: 450911201 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Orlando D. Ashford For For Management 1b Elect Director G. Peter D'Aloia For For Management 1c Elect Director Geraud Darnis For For Management 1d Elect Director Donald DeFosset, Jr. For For Management 1e Elect Director Christina A. Gold For For Management 1f Elect Director Richard P. Lavin For For Management 1g Elect Director Frank T. MacInnis For For Management 1h Elect Director Rebecca A. McDonald For For Management 1i Elect Director Timothy H. Powers For For Management 1j Elect Director Denise L. Ramos For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends J. C. PENNEY COMPANY, INC. Ticker: JCP Security ID: 708160106 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Colleen C. Barrett For For Management 1b Elect Director Marvin R. Ellison For For Management 1c Elect Director Amanda Ginsberg For For Management 1d Elect Director B. Craig Owens For For Management 1e Elect Director Lisa A. Payne For For Management 1f Elect Director J. Paul Raines For For Management 1g Elect Director Leonard H. Roberts For For Management 1h Elect Director Javier G. Teruel For For Management 1i Elect Director R. Gerald Turner For For Management 1j Elect Director Ronald W. Tysoe For For Management 1k Elect Director Myron E. Ullman, III For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation J2 GLOBAL, INC. Ticker: JCOM Security ID: 48123V102 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas Y. Bech For For Management 1.2 Elect Director Robert J. Cresci For For Management 1.3 Elect Director W. Brian Kretzmer For For Management 1.4 Elect Director Jonathan F. Miller For For Management 1.5 Elect Director Richard S. Ressler For For Management 1.6 Elect Director Stephen Ross For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 21, 2016 Meeting Type: Annual Record Date: NOV 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anousheh Ansari For For Management 1.2 Elect Director Martha F. Brooks For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director Mark T. Mondello For For Management 1.5 Elect Director Frank A. Newman For For Management 1.6 Elect Director John C. Plant For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For Withhold Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management JACK HENRY & ASSOCIATES, INC. Ticker: JKHY Security ID: 426281101 Meeting Date: NOV 10, 2015 Meeting Type: Annual Record Date: SEP 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Matthew C. Flanigan For For Management 1.2 Elect Director John F. Prim For For Management 1.3 Elect Director Thomas H. Wilson For For Management 1.4 Elect Director Jacque R. Fiegel For For Management 1.5 Elect Director Thomas A. Wimsett For For Management 1.6 Elect Director Laura G. Kelly For For Management 1.7 Elect Director Shruti S. Miyashiro For For Management 1.8 Elect Director Wesley A. Brown For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 12, 2016 Meeting Type: Annual Record Date: DEC 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard A. Comma For For Management 1b Elect Director David L. Goebel For For Management 1c Elect Director Sharon P. John For For Management 1d Elect Director Madeleine A. Kleiner For For Management 1e Elect Director Michael W. Murphy For For Management 1f Elect Director James M. Myers For For Management 1g Elect Director David M. Tehle For For Management 1h Elect Director John T. Wyatt For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Jeffrey J. Diermeier For For Management 1B Elect Director Eugene Flood, Jr. For For Management 1C Elect Director J. Richard Fredericks For For Management 1D Elect Director Deborah R. Gatzek For For Management 1E Elect Director Lawrence E. Kochard For For Management 1F Elect Director Arnold A. Pinkston For For Management 1G Elect Director Glenn S. Schafer For For Management 1H Elect Director Richard M. Weil For For Management 1I Elect Director Billie I. Williamson For For Management 1J Elect Director Tatsusaburo Yamamoto For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes JARDEN CORPORATION Ticker: JAH Security ID: 471109108 Meeting Date: APR 15, 2016 Meeting Type: Special Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management JETBLUE AIRWAYS CORPORATION Ticker: JBLU Security ID: 477143101 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter Boneparth For For Management 1b Elect Director David Checketts For For Management 1c Elect Director Virginia Gambale For For Management 1d Elect Director Stephen Gemkow For For Management 1e Elect Director Robin Hayes For For Management 1f Elect Director Ellen Jewett For For Management 1g Elect Director Stanley McChrystal For For Management 1h Elect Director Joel Peterson For For Management 1i Elect Director Frank Sica For For Management 1j Elect Director Thomas Winkelmann For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Directors May Be Removed With For For Management or Without Cause JOHN WILEY & SONS, INC. Ticker: JW.A Security ID: 968223206 Meeting Date: OCT 01, 2015 Meeting Type: Annual Record Date: AUG 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mari J. Baker For For Management 1.2 Elect Director George Bell For For Management 1.3 Elect Director Raymond W. McDaniel, Jr. For For Management 1.4 Elect Director Kalpana Raina For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JONES LANG LASALLE INCORPORATED Ticker: JLL Security ID: 48020Q107 Meeting Date: MAY 27, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hugo Bague For For Management 1b Elect Director Samuel A. Di Piazza, Jr. For For Management 1c Elect Director Colin Dyer For For Management 1d Elect Director DeAnne Julius For For Management 1e Elect Director Ming Lu For For Management 1f Elect Director Martin H. Nesbitt For For Management 1g Elect Director Sheila A. Penrose For For Management 1h Elect Director Ann Marie Petach For For Management 1i Elect Director Shailesh Rao For For Management 1j Elect Director Christian Ulbrich For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 08, 2016 Meeting Type: Annual Record Date: JAN 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward L. Doheny, II For For Management 1.2 Elect Director Steven L. Gerard For For Management 1.3 Elect Director Mark J. Gliebe For For Management 1.4 Elect Director John T. Gremp For For Management 1.5 Elect Director John Nils Hanson For For Management 1.6 Elect Director Gale E. Klappa For For Management 1.7 Elect Director Richard B. Loynd For For Management 1.8 Elect Director P. Eric Siegert For For Management 1.9 Elect Director James H. Tate For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Adopt Policy and Report on Board Against For Shareholder Diversity KATE SPADE & COMPANY Ticker: KATE Security ID: 485865109 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence S. Benjamin For For Management 1.2 Elect Director Raul J. Fernandez For For Management 1.3 Elect Director Kenneth B. Gilman For For Management 1.4 Elect Director Nancy J. Karch For For Management 1.5 Elect Director Kenneth P. Kopelman For For Management 1.6 Elect Director Craig A. Leavitt For For Management 1.7 Elect Director Deborah J. Lloyd For For Management 1.8 Elect Director Douglas Mack For For Management 1.9 Elect Director Jan Singer For For Management 1.10 Elect Director Doreen A. Toben For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Proxy Access Right For For Management 5 Require Advance Notice for Shareholder For For Management Nominations 6 Provide Directors May Be Removed With For For Management or Without Cause 7 Proxy Access Against For Shareholder KB HOME Ticker: KBH Security ID: 48666K109 Meeting Date: APR 07, 2016 Meeting Type: Annual Record Date: FEB 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Bollenbach For For Management 1.2 Elect Director Timothy W. Finchem For For Management 1.3 Elect Director Stuart A. Gabriel For For Management 1.4 Elect Director Thomas W. Gilligan For For Management 1.5 Elect Director Kenneth M. Jastrow, II For For Management 1.6 Elect Director Robert L. Johnson For For Management 1.7 Elect Director Melissa Lora For For Management 1.8 Elect Director Jeffrey T. Mezger For For Management 1.9 Elect Director Robert L. Patton, Jr. For For Management 1.10 Elect Director Michael M. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark E. Baldwin For For Management 1.2 Elect Director James R. Blackwell For For Management 1.3 Elect Director Stuart J. B. Bradie For For Management 1.4 Elect Director Loren K. Carroll For For Management 1.5 Elect Director Jeffrey E. Curtiss For For Management 1.6 Elect Director Umberto della Sala For For Management 1.7 Elect Director Lester L. Lyles For For Management 1.8 Elect Director Jack B. Moore For For Management 1.9 Elect Director Ann D. Pickard For For Management 1.10 Elect Director Richard J. Slater For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management KEMPER CORPORATION Ticker: KMPR Security ID: 488401100 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director George N. Cochran For For Management 1B Elect Director Kathleen M. Cronin For For Management 1C Elect Director Douglas G. Geoga For For Management 1D Elect Director Robert J. Joyce For For Management 1E Elect Director Joseph P. Lacher, Jr. For For Management 1F Elect Director Christopher B. Sarofim For For Management 1G Elect Director David P. Storch For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management KENNAMETAL INC. Ticker: KMT Security ID: 489170100 Meeting Date: OCT 27, 2015 Meeting Type: Annual Record Date: AUG 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald M. DeFeo For For Management 1.2 Elect Director Lawrence W. Stranghoener For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation KEYSIGHT TECHNOLOGIES, INC. Ticker: KEYS Security ID: 49338L103 Meeting Date: MAR 17, 2016 Meeting Type: Annual Record Date: JAN 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Cullen For For Management 1.2 Elect Director Jean M. Halloran For For Management 1.3 Elect Director Mark B. Templeton For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation KILROY REALTY CORPORATION Ticker: KRC Security ID: 49427F108 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Kilroy For For Management 1b Elect Director Edward Brennan For For Management 1c Elect Director Jolie Hunt For For Management 1d Elect Director Scott Ingraham For For Management 1e Elect Director Gary Stevenson For For Management 1f Elect Director Peter Stoneberg For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors KIRBY CORPORATION Ticker: KEX Security ID: 497266106 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anne-Marie N. Ainsworth For For Management 1.2 Elect Director C. Sean Day For For Management 1.3 Elect Director William M. Waterman For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Other Business For Against Management KNOWLES CORPORATION Ticker: KN Security ID: 49926D109 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jean-Pierre M. Ergas For For Management 1.2 Elect Director Hermann Eul For For Management 1.3 Elect Director Donald Macleod For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Approve Omnibus Stock Plan For For Management LAMAR ADVERTISING COMPANY Ticker: LAMR Security ID: 512816109 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Maxwell Hamilton For For Management 1.2 Elect Director John E. Koerner, III For For Management 1.3 Elect Director Stephen P. Mumblow For For Management 1.4 Elect Director Thomas V. Reifenheiser For For Management 1.5 Elect Director Anna Reilly For For Management 1.6 Elect Director Kevin P. Reilly, Jr. For For Management 1.7 Elect Director Wendell Reilly For For Management 2 Ratify KPMG LLP as Auditors For For Management LANCASTER COLONY CORPORATION Ticker: LANC Security ID: 513847103 Meeting Date: NOV 16, 2015 Meeting Type: Annual Record Date: SEP 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James B. Bachmann For For Management 1.2 Elect Director Neeli Bendapudi For For Management 1.3 Elect Director William H. Carter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors LANDSTAR SYSTEM, INC. Ticker: LSTR Security ID: 515098101 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony J. Orlando For For Management 1.2 Elect Director Homaira Akbari For For Management 1.3 Elect Director Diana M. Murphy For For Management 1.4 Elect Director Larry J. Thoele For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Non-Employee Director Restricted For For Management Stock Plan 5 Amend Omnibus Stock Plan For For Management LASALLE HOTEL PROPERTIES Ticker: LHO Security ID: 517942108 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: FEB 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Denise M. Coll For For Management 1.2 Elect Director Jeffrey T. Foland For For Management 1.3 Elect Director Darryl Hartley-Leonard For For Management 1.4 Elect Director Stuart L. Scott For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LENNOX INTERNATIONAL INC. Ticker: LII Security ID: 526107107 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd M. Bluedorn For For Management 1.2 Elect Director Kim K. W. Rucker For For Management 1.3 Elect Director Terry D. Stinson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph E. Gomory For For Management 1b Elect Director Michael J. Maples For For Management 1c Elect Director Stephen R. Hardis For For Management 1d Elect Director William R. Fields For For Management 1e Elect Director Robert Holland, Jr. For For Management 1f Elect Director Kathi P. Seifert For For Management 1g Elect Director Jean-Paul L. Montupet For For Management 1h Elect Director Jared L. Cohon For For Management 1i Elect Director J. Edward Coleman For For Management 1j Elect Director Paul A. Rooke For For Management 1k Elect Director Sandra L. Helton For For Management 1l Elect Director W. Roy Dunbar For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIBERTY PROPERTY TRUST Ticker: LPT Security ID: 531172104 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick F. Buchholz For For Management 1.2 Elect Director Thomas C. DeLoach, Jr. For For Management 1.3 Elect Director Katherine Elizabeth For For Management Dietze 1.4 Elect Director Antonio F. Fernandez For For Management 1.5 Elect Director Daniel P. Garton For For Management 1.6 Elect Director William P. Hankowsky For For Management 1.7 Elect Director M. Leanne Lachman For For Management 1.8 Elect Director David L. Lingerfelt For For Management 1.9 Elect Director Fredric J. Tomczyk For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management LIFEPOINT HEALTH, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kermit R. Crawford For For Management 1.2 Elect Director Jana R. Schreuder For For Management 1.3 Elect Director Reed V. Tuckson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management LINCOLN ELECTRIC HOLDINGS, INC. Ticker: LECO Security ID: 533900106 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Curtis E. Espeland For For Management 1.2 Elect Director Stephen G. Hanks For For Management 1.3 Elect Director Michael F. Hilton For For Management 1.4 Elect Director Kathryn Jo Lincoln For For Management 1.5 Elect Director William E. MacDonald, For For Management III 1.6 Elect Director Phillip J. Mason For For Management 1.7 Elect Director George H. Walls, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LIVANOVA PLC Ticker: LIVN Security ID: G5509L101 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Re-appoint PricewaterhouseCoopers LLP For For Management as Statutory Auditor 5 Ratify PricewaterhouseCoopers S.p.A. For For Management as Auditors 6 Authorise the Audit & Compliance For For Management Committee to Fix Remuneration of Auditors 7 Authorize Share Repurchase Program For For Management 8 Authorise Market Purchase of Ordinary For For Management Shares 9 Approve Electronic Communications With For For Management Shareholders 10 Authorize Company to Call EGM with Two For For Management Weeks Notice LIVE NATION ENTERTAINMENT, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JUN 14, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Carleton For Against Management 1.2 Elect Director Jonathan Dolgen For Against Management 1.3 Elect Director Ariel Emanuel For Against Management 1.4 Elect Director Robert Ted Enloe, III For Against Management 1.5 Elect Director Jeffrey T. Hinson For Against Management 1.6 Elect Director James Iovine For Against Management 1.7 Elect Director Margaret 'Peggy' Johnson For Against Management 1.8 Elect Director James S. Kahan For Against Management 1.9 Elect Director Gregory B. Maffei For Against Management 1.10 Elect Director Randall T. Mays For Against Management 1.11 Elect Director Michael Rapino For Against Management 1.12 Elect Director Mark S. Shapiro For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sukhpal Singh Ahluwalia For For Management 1b Elect Director A. Clinton Allen For For Management 1c Elect Director Robert M. Hanser For For Management 1d Elect Director Joseph M. Holsten For For Management 1e Elect Director Blythe J. McGarvie For For Management 1f Elect Director Paul M. Meister For For Management 1g Elect Director John F. O'Brien For For Management 1h Elect Director Guhan Subramanian For For Management 1i Elect Director Robert L. Wagman For For Management 1j Elect Director William M. Webster, IV For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LOUISIANA-PACIFIC CORPORATION Ticker: LPX Security ID: 546347105 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Tracy A. Embree For For Management 1b Elect Director Lizanne C. Gottung For Against Management 1c Elect Director Dustan E. McCoy For Against Management 1d Elect Director Colin D. Watson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation M.D.C. HOLDINGS, INC. Ticker: MDC Security ID: 552676108 Meeting Date: MAR 29, 2016 Meeting Type: Annual Record Date: FEB 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Berman For For Management 1.2 Elect Director Herbert T. Buchwald For For Management 1.3 Elect Director Larry A. Mizel For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Non-Employee Director Omnibus For For Management Stock Plan 5 Ratify Ernst & Young LLP as Auditors For For Management MACK-CALI REALTY CORPORATION Ticker: CLI Security ID: 554489104 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. Bernikow For For Management 1.2 Elect Director Irvin D. Reid For For Management 1.3 Elect Director Kenneth M. Duberstein For For Management 1.4 Elect Director Jonathan Litt For For Management 1.5 Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Pro-rata Vesting of Equity Awards Against Against Shareholder MANHATTAN ASSOCIATES, INC. Ticker: MANH Security ID: 562750109 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Huntz, Jr. For For Management 1.2 Elect Director Thomas E. Noonan For For Management 1.3 Elect Director John H. Heyman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management MANPOWERGROUP INC. Ticker: MAN Security ID: 56418H100 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gina R. Boswell For For Management 1B Elect Director Cari M. Dominguez For For Management 1C Elect Director William Downe For For Management 1D Elect Director John F. Ferraro For For Management 1E Elect Director Patricia Hemingway Hall For For Management 1F Elect Director Roberto Mendoza For For Management 1G Elect Director Ulice Payne, Jr. For For Management 1H Elect Director Jonas Prising For For Management 1I Elect Director Paul Read For For Management 1J Elect Director Elizabeth P. Sartain For For Management 1K Elect Director John R. Walter For For Management 1L Elect Director Edward J. Zore For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARKETAXESS HOLDINGS INC. Ticker: MKTX Security ID: 57060D108 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard M. McVey For For Management 1b Elect Director Steven L. Begleiter For For Management 1c Elect Director Stephen P. Casper For For Management 1d Elect Director Jane Chwick For For Management 1e Elect Director William F. Cruger For For Management 1f Elect Director David G. Gomach For For Management 1g Elect Director Carlos M. Hernandez For For Management 1h Elect Director Ronald M. Hersch For For Management 1i Elect Director John Steinhardt For For Management 1j Elect Director James J. Sullivan For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management MAXIMUS, INC. Ticker: MMS Security ID: 577933104 Meeting Date: MAR 16, 2016 Meeting Type: Annual Record Date: JAN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Lederer For For Management 1.2 Elect Director Peter B. Pond For For Management 1.3 Elect Director James R. Thompson, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management MDU RESOURCES GROUP, INC. Ticker: MDU Security ID: 552690109 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas Everist For For Management 1.2 Elect Director Karen B. Fagg For For Management 1.3 Elect Director David L. Goodin For For Management 1.4 Elect Director Mark A. Hellerstein For For Management 1.5 Elect Director A. Bart Holaday For For Management 1.6 Elect Director Dennis W. Johnson For For Management 1.7 Elect Director William E. McCracken For For Management 1.8 Elect Director Patricia L. Moss For For Management 1.9 Elect Director Harry J. Pearce For For Management 1.10 Elect Director John K. Wilson For For Management 2 Amend Restricted Stock Plan For For Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: NOV 03, 2015 Meeting Type: Special Record Date: SEP 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Nonqualified Employee Stock For For Management Purchase Plan 2 Approve Nonqualified Stock Purchase For For Management Plan MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cesar L. Alvarez For For Management 1.2 Elect Director Karey D. Barker For For Management 1.3 Elect Director Waldemar A. Carlo For For Management 1.4 Elect Director Michael B. Fernandez For For Management 1.5 Elect Director Paul G. Gabos For For Management 1.6 Elect Director Pascal J. Goldschmidt For For Management 1.7 Elect Director Manuel Kadre For For Management 1.8 Elect Director Roger J. Medel For For Management 1.9 Elect Director Donna E. Shalala For For Management 1.10 Elect Director Enrique J. Sosa For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith L. Barnes For For Management 1.2 Elect Director Peter L. Bonfield For For Management 1.3 Elect Director Paul A. Mascarenas For For Management 1.4 Elect Director J. Daniel McCranie For For Management 1.5 Elect Director Walden C. Rhines For For Management 1.6 Elect Director Cheryl L. Shavers For For Management 1.7 Elect Director Jeffrey M. Stafeil For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify KPMG LLP as Auditors For For Management MERCURY GENERAL CORPORATION Ticker: MCY Security ID: 589400100 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Joseph For For Management 1.2 Elect Director Martha E. Marcon For For Management 1.3 Elect Director Donald R. Spuehler For For Management 1.4 Elect Director Glenn S. Schafer For For Management 1.5 Elect Director Donald P. Newell For For Management 1.6 Elect Director John G. Nackel For For Management 1.7 Elect Director Michael D. Curtius For For Management 1.8 Elect Director Gabriel Tirador For For Management 1.9 Elect Director James G. Ellis For For Management MEREDITH CORPORATION Ticker: MDP Security ID: 589433101 Meeting Date: NOV 11, 2015 Meeting Type: Annual Record Date: SEP 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick B. Henry For Withhold Management 1.2 Elect Director Donald C. Berg For For Management 1.3 Elect Director Joel W. Johnson For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Spoerry For For Management 1.2 Elect Director Wah-Hui Chu For For Management 1.3 Elect Director Francis A. Contino For For Management 1.4 Elect Director Olivier A. Filliol For For Management 1.5 Elect Director Richard Francis For For Management 1.6 Elect Director Constance L. Harvey For For Management 1.7 Elect Director Michael A. Kelly For For Management 1.8 Elect Director Hans Ulrich Maerki For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director H. Eric Bolton, Jr. For For Management 1b Elect Director Alan B. Graf, Jr. For For Management 1c Elect Director James K. Lowder For For Management 1d Elect Director Thomas H. Lowder For For Management 1e Elect Director Monica McGurk For For Management 1f Elect Director Claude B. Nielsen For For Management 1g Elect Director Philip W. Norwood For For Management 1h Elect Director W. Reid Sanders For For Management 1i Elect Director William B. Sansom For For Management 1j Elect Director Gary Shorb For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management MINERALS TECHNOLOGIES INC. Ticker: MTX Security ID: 603158106 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph C. Muscari For For Management 1b Elect Director Barbara R. Smith For For Management 1c Elect Director Donald C. Winter For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends MOLINA HEALTHCARE, INC. Ticker: MOH Security ID: 60855R100 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles Z. Fedak For For Management 1b Elect Director John C. Molina For Against Management 1c Elect Director Steven J. Orlando For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management MSA SAFETY INCORPORATED Ticker: MSA Security ID: 553498106 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Bruggeworth For For Management 1.2 Elect Director Alvaro Garcia-Tunon For For Management 1.3 Elect Director Rebecca B. Roberts For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MSC INDUSTRIAL DIRECT CO., INC. Ticker: MSM Security ID: 553530106 Meeting Date: JAN 21, 2016 Meeting Type: Annual Record Date: DEC 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mitchell Jacobson For For Management 1.2 Elect Director David Sandler For For Management 1.3 Elect Director Erik Gershwind For For Management 1.4 Elect Director Jonathan Byrnes For For Management 1.5 Elect Director Roger Fradin For For Management 1.6 Elect Director Louise Goeser For For Management 1.7 Elect Director Michael Kaufmann For For Management 1.8 Elect Director Denis Kelly For For Management 1.9 Elect Director Steven Paladino For For Management 1.10 Elect Director Philip Peller For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MSCI INC. Ticker: MSCI Security ID: 55354G100 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Henry A. Fernandez For For Management 1b Elect Director Robert G. Ashe For For Management 1c Elect Director Benjamin F. duPont For For Management 1d Elect Director Wayne Edmunds For For Management 1e Elect Director D. Robert Hale For For Management 1f Elect Director Alice W. Handy For For Management 1g Elect Director Catherine R. Kinney For For Management 1h Elect Director Wendy E. Lane For For Management 1i Elect Director Linda H. Riefler For For Management 1j Elect Director George W. Siguler For For Management 1k Elect Director Patrick Tierney For For Management 1l Elect Director Rodolphe M. Vallee For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MURPHY USA INC. Ticker: MUSA Security ID: 626755102 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Madison Murphy For For Management 1.2 Elect Director R. Andrew Clyde For For Management 1.3 Elect Director Christoph Keller, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management NABORS INDUSTRIES LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Crane For Withhold Management 1.2 Elect Director John P. Kotts For Withhold Management 1.3 Elect Director Michael C. Linn For Withhold Management 1.4 Elect Director Anthony G. Petrello For Withhold Management 1.5 Elect Director Dag Skattum For Withhold Management 1.6 Elect Director Howard Wolf For Withhold Management 1.7 Elect Director John Yearwood For Withhold Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Adopt Proxy Access Right Against For Shareholder NATIONAL FUEL GAS COMPANY Ticker: NFG Security ID: 636180101 Meeting Date: MAR 10, 2016 Meeting Type: Annual Record Date: JAN 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Carroll For For Management 1.2 Elect Director Joseph N. Jaggers For For Management 1.3 Elect Director David F. Smith For For Management 1.4 Elect Director Craig G. Matthews For For Management 2 Advisory Approval Of Named Executive For For Management Officer Compensation 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Report on Methane Emissions Management Against Against Shareholder and Reduction Targets NATIONAL INSTRUMENTS CORPORATION Ticker: NATI Security ID: 636518102 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James J. Truchard For For Management 1.2 Elect Director John M. Berra For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management NATIONAL RETAIL PROPERTIES, INC. Ticker: NNN Security ID: 637417106 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don DeFosset For For Management 1.2 Elect Director David M. Fick For For Management 1.3 Elect Director Edward J. Fritsch For For Management 1.4 Elect Director Kevin B. Habicht For Withhold Management 1.5 Elect Director Robert C. Legler For For Management 1.6 Elect Director Craig Macnab For For Management 1.7 Elect Director Sam L. Susser For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management NCR CORPORATION Ticker: NCR Security ID: 62886E108 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: FEB 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward 'Pete' Boykin For For Management 1.2 Elect Director Linda Fayne Levinson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Declassify the Board of Directors For For Management 6 Adopt Proxy Access Right Against For Shareholder NEUSTAR, INC. Ticker: NSR Security ID: 64126X201 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul D. Ballew For For Management 1b Elect Director Lisa A. Hook For For Management 1c Elect Director Hellene S. Runtagh For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Proxy Access Against For Shareholder NEW YORK COMMUNITY BANCORP, INC. Ticker: NYCB Security ID: 649445103 Meeting Date: APR 26, 2016 Meeting Type: Special Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management NEW YORK COMMUNITY BANCORP, INC. Ticker: NYCB Security ID: 649445103 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Levine For For Management 1b Elect Director Ronald A. Rosenfeld For For Management 1c Elect Director Lawrence J. Savarese For For Management 1d Elect Director John M. Tsimbinos For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Proxy Access Against Against Shareholder NEWMARKET CORPORATION Ticker: NEU Security ID: 651587107 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis L. Cothran For For Management 1.2 Elect Director Mark M. Gambill For For Management 1.3 Elect Director Bruce C. Gottwald For For Management 1.4 Elect Director Thomas E. Gottwald For For Management 1.5 Elect Director Patrick D. Hanley For For Management 1.6 Elect Director H. Hiter Harris, III For For Management 1.7 Elect Director James E. Rogers For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation NOBLE CORPORATION PLC Ticker: NE Security ID: G65431101 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ashley Almanza For For Management 2 Elect Director Michael A. Cawley For For Management 3 Elect Director Julie H. Edwards For For Management 4 Elect Director Gordon T. Hall For For Management 5 Elect Director Scott D. Josey For For Management 6 Elect Director Jon A. Marshall For For Management 7 Elect Director Mary P. Ricciardello For For Management 8 Elect Director David W. Williams For For Management 9 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 10 Ratify PricewaterhouseCoopers LLP as For For Management Statutory Auditor 11 Authorize Audit Committee to Fix For For Management Remuneration of Statutory Auditors 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 13 Advisory Vote to Ratify Directors' For Against Management Compensation Report 14 Amend Omnibus Stock Plan For Against Management NORDSON CORPORATION Ticker: NDSN Security ID: 655663102 Meeting Date: MAR 01, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee C. Banks For For Management 1.2 Elect Director Randolph W. Carson For For Management 1.3 Elect Director Victor L. Richey, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NOW INC. Ticker: DNOW Security ID: 67011P100 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Michael Frazier For For Management 1B Elect Director J. Wayne Richards For For Management 1C Elect Director Robert Workman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NVR, INC. Ticker: NVR Security ID: 62944T105 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. E. Andrews For For Management 1.2 Elect Director Timothy M. Donahue For For Management 1.3 Elect Director Thomas D. Eckert For For Management 1.4 Elect Director Alfred E. Festa For For Management 1.5 Elect Director Ed Grier For For Management 1.6 Elect Director Manuel H. Johnson For For Management 1.7 Elect Director Mel Martinez For For Management 1.8 Elect Director William A. Moran For For Management 1.9 Elect Director David A. Preiser For For Management 1.10 Elect Director W. Grady Rosier For For Management 1.11 Elect Director Dwight C. Schar For For Management 1.12 Elect Director Paul W. Whetsell For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Kevin McEvoy For For Management 1.2 Elect Director Paul B. Murphy, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management OGE ENERGY CORP. Ticker: OGE Security ID: 670837103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank A. Bozich For For Management 1.2 Elect Director James H. Brandi For For Management 1.3 Elect Director Luke R. Corbett For For Management 1.4 Elect Director John D. Groendyke For For Management 1.5 Elect Director David L. Hauser For For Management 1.6 Elect Director Kirk Humphreys For For Management 1.7 Elect Director Robert O. Lorenz For For Management 1.8 Elect Director Judy R. McReynolds For For Management 1.9 Elect Director Sheila G. Talton For For Management 1.10 Elect Director Sean Trauschke For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Eliminate Supermajority Vote For For Management Requirement 5 Assess Plans to Increase Distributed Against Against Shareholder Low-Carbon Electricity Generation OIL STATES INTERNATIONAL, INC. Ticker: OIS Security ID: 678026105 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark G. Papa For For Management 1.2 Elect Director Stephen A. Wells For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation OLD DOMINION FREIGHT LINE, INC. Ticker: ODFL Security ID: 679580100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl E. Congdon For For Management 1.2 Elect Director David S. Congdon For For Management 1.3 Elect Director John R. Congdon, Jr. For For Management 1.4 Elect Director Robert G. Culp, III For For Management 1.5 Elect Director Bradley R. Gabosch For For Management 1.6 Elect Director Patrick D. Hanley For For Management 1.7 Elect Director John D. Kasarda For For Management 1.8 Elect Director Leo H. Suggs For For Management 1.9 Elect Director D. Michael Wray For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management OLD REPUBLIC INTERNATIONAL CORPORATION Ticker: ORI Security ID: 680223104 Meeting Date: MAY 27, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jimmy A. Dew For Withhold Management 1.2 Elect Director John M. Dixon For Withhold Management 1.3 Elect Director Dennis P. Van Mieghem For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder OLIN CORPORATION Ticker: OLN Security ID: 680665205 Meeting Date: SEP 15, 2015 Meeting Type: Special Record Date: AUG 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management OLIN CORPORATION Ticker: OLN Security ID: 680665205 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Robert Bunch For For Management 1.2 Elect Director Randall W. Larrimore For For Management 1.3 Elect Director John M. B. O'Connor For For Management 1.4 Elect Director William H. Weideman For For Management 1.5 Elect Director John E. Fischer For For Management 1.6 Elect Director Carol A. Williams For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management OMEGA HEALTHCARE INVESTORS, INC. Ticker: OHI Security ID: 681936100 Meeting Date: JUL 17, 2015 Meeting Type: Annual Record Date: MAY 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Norman R. Bobins For For Management 1.2 Elect Director Craig R. Callen For For Management 1.3 Elect Director Thomas F. Franke For For Management 1.4 Elect Director Bernard J. Korman For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation OMEGA HEALTHCARE INVESTORS, INC. Ticker: OHI Security ID: 681936100 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Norman R. Bobins For For Management 1.2 Elect Director Craig R. Callen For For Management 1.3 Elect Director Bernard J. Korman For For Management 1.4 Elect Director Edward Lowenthal For For Management 1.5 Elect Director Ben W. Perks For For Management 1.6 Elect Director Stephen D. Plavin For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ONE GAS, INC. Ticker: OGS Security ID: 68235P108 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierce H. Norton, II For For Management 1.2 Elect Director Eduardo A. Rodriguez For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ORBITAL ATK, INC. Ticker: OA Security ID: 68557N103 Meeting Date: AUG 05, 2015 Meeting Type: Annual Record Date: JUN 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin P. Chilton For For Management 1.2 Elect Director Roxanne J. Decyk For For Management 1.3 Elect Director Mark W. DeYoung For For Management 1.4 Elect Director Martin C. Faga For For Management 1.5 Elect Director Lennard A. Fisk For For Management 1.6 Elect Director Ronald R. Fogleman For For Management 1.7 Elect Director Robert M. Hanisee For For Management 1.8 Elect Director Ronald T. Kadish For For Management 1.9 Elect Director Tig H. Krekel For For Management 1.10 Elect Director Douglas L. Maine For For Management 1.11 Elect Director Roman Martinez, IV For For Management 1.12 Elect Director Janice I. Obuchowski For For Management 1.13 Elect Director James G. Roche For For Management 1.14 Elect Director Harrison H. Schmitt For Withhold Management 1.15 Elect Director David W. Thompson For For Management 1.16 Elect Director Scott L. Webster For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ORBITAL ATK, INC. Ticker: OA Security ID: 68557N103 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kevin P. Chilton For For Management 1b Elect Director Roxanne J. Decyk For For Management 1c Elect Director Martin C. Faga For For Management 1d Elect Director Lennard A. Fisk For For Management 1e Elect Director Ronald R. Fogleman For For Management 1f Elect Director Robert M. Hanisee For For Management 1g Elect Director Ronald T. Kadish For For Management 1h Elect Director Tig H. Krekel For For Management 1i Elect Director Douglas L. Maine For For Management 1j Elect Director Roman Martinez, IV For For Management 1k Elect Director Janice I. Obuchowski For For Management 1l Elect Director James G. Roche For For Management 1m Elect Director Harrison H. Schmitt For For Management 1n Elect Director David W. Thompson For For Management 1o Elect Director Scott L. Webster For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors OSHKOSH CORPORATION Ticker: OSK Security ID: 688239201 Meeting Date: FEB 02, 2016 Meeting Type: Annual Record Date: DEC 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith J. Allman For For Management 1.2 Elect Director Richard M. Donnelly For For Management 1.3 Elect Director Peter B. Hamilton For For Management 1.4 Elect Director Wilson R. Jones For For Management 1.5 Elect Director Leslie F. Kenne For For Management 1.6 Elect Director Steven C. Mizell For For Management 1.7 Elect Director Stephen D. Newlin For For Management 1.8 Elect Director Craig P. Omtvedt For For Management 1.9 Elect Director Duncan J. Palmer For For Management 1.10 Elect Director John S. Shiely For For Management 1.11 Elect Director Richard G. Sim For For Management 1.12 Elect Director William S. Wallace For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder OWENS & MINOR, INC. Ticker: OMI Security ID: 690732102 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stuart M. Essig For For Management 1.2 Elect Director John W. Gerdelman For For Management 1.3 Elect Director Lemuel E. Lewis For For Management 1.4 Elect Director Martha H. Marsh For For Management 1.5 Elect Director Eddie N. Moore, Jr. For For Management 1.6 Elect Director P. Cody Phipps For For Management 1.7 Elect Director James E. Rogers For For Management 1.8 Elect Director David S. Simmons For For Management 1.9 Elect Director Robert C. Sledd For For Management 1.10 Elect Director Craig R. Smith For For Management 1.11 Elect Director Anne Marie Whittemore For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Duane C. Farrington For For Management 1.3 Elect Director Hasan Jameel For For Management 1.4 Elect Director Mark W. Kowlzan For For Management 1.5 Elect Director Robert C. Lyons For For Management 1.6 Elect Director Thomas P. Maurer For For Management 1.7 Elect Director Samuel M. Mencoff For For Management 1.8 Elect Director Roger B. Porter For For Management 1.9 Elect Director Thomas S. Souleles For For Management 1.10 Elect Director Paul T. Stecko For For Management 1.11 Elect Director James D. Woodrum For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management PACWEST BANCORP Ticker: PACW Security ID: 695263103 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Burke For For Management 1.2 Elect Director Craig A. Carlson For For Management 1.3 Elect Director John M. Eggemeyer For For Management 1.4 Elect Director Barry C. Fitzpatrick For For Management 1.5 Elect Director Andrew B. Fremder For For Management 1.6 Elect Director C. William Hosler For For Management 1.7 Elect Director Susan E. Lester For For Management 1.8 Elect Director Roger H. Molvar For For Management 1.9 Elect Director James J. Pieczynski For For Management 1.10 Elect Director Daniel B. Platt For For Management 1.11 Elect Director Robert A. Stine For For Management 1.12 Elect Director Matthew P. Wagner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management 5 Adjourn Meeting For Against Management 6 Other Business For Against Management PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry J. Franklin For For Management 1.2 Elect Director Diane Hessan For For Management 1.3 Elect Director William W. Moreton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PAREXEL INTERNATIONAL CORPORATION Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 03, 2015 Meeting Type: Annual Record Date: OCT 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eduard E. Holdener For For Management 1.2 Elect Director Richard L. Love For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Siegel For For Management 1.2 Elect Director Kenneth N. Berns For For Management 1.3 Elect Director Charles O. Buckner For For Management 1.4 Elect Director Michael W. Conlon For For Management 1.5 Elect Director Curtis W. Huff For For Management 1.6 Elect Director Terry H. Hunt For For Management 1.7 Elect Director Tiffany J. Thom For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PLANTRONICS, INC. Ticker: PLT Security ID: 727493108 Meeting Date: JUL 30, 2015 Meeting Type: Annual Record Date: JUN 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marv Tseu For For Management 1.2 Elect Director Ken Kannappan For For Management 1.3 Elect Director Brian Dexheimer For For Management 1.4 Elect Director Robert Hagerty For For Management 1.5 Elect Director Gregg Hammann For For Management 1.6 Elect Director John Hart For For Management 1.7 Elect Director Marshall Mohr For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PNM RESOURCES, INC. Ticker: PNM Security ID: 69349H107 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Norman P. Becker For For Management 1.2 Elect Director Patricia K. Collawn For For Management 1.3 Elect Director E. Renae Conley For For Management 1.4 Elect Director Alan J. Fohrer For For Management 1.5 Elect Director Sidney M. Gutierrez For For Management 1.6 Elect Director Maureen T. Mullarkey For For Management 1.7 Elect Director Donald K. Schwanz For For Management 1.8 Elect Director Bruce W. Wilkinson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Quantitative Company-wide GHG Against Against Shareholder Goals 5 Include Sustainability and GHG Against Against Shareholder Emissions Reductions As Performance Measures for Senior Executive Compensation 6 Report on Sustainability Against Against Shareholder POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gwenne A. Henricks For For Management 1.2 Elect Director Bernd F. Kessler For For Management 1.3 Elect Director Lawrence D. Kingsley For For Management 1.4 Elect Director Scott W. Wine For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POLYONE CORPORATION Ticker: POL Security ID: 73179P106 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Fearon For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director William R. Jellison For For Management 1.4 Elect Director Sandra Beach Lin For For Management 1.5 Elect Director Richard A. Lorraine For For Management 1.6 Elect Director Robert M. Patterson For For Management 1.7 Elect Director William H. Powell For For Management 1.8 Elect Director Kerry J. Preete For For Management 1.9 Elect Director Farah M. Walters For For Management 1.10 Elect Director William A. Wulfsohn For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management POOL CORPORATION Ticker: POOL Security ID: 73278L105 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Wilson B. Sexton For For Management 1b Elect Director Andrew W. Code For For Management 1c Elect Director Timothy M. Graven For For Management 1d Elect Director Manuel J. Perez de la For For Management Mesa 1e Elect Director Harlan F. Seymour For For Management 1f Elect Director Robert C. Sledd For For Management 1g Elect Director John E. Stokely For For Management 1h Elect Director David G. Whalen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Executive Incentive Bonus Plan For For Management 7 Amend Nonqualified Employee Stock For For Management Purchase Plan POST HOLDINGS, INC. Ticker: POST Security ID: 737446104 Meeting Date: JAN 28, 2016 Meeting Type: Annual Record Date: DEC 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory L. Curl For For Management 1.2 Elect Director David P. Skarie For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management POST PROPERTIES, INC. Ticker: PPS Security ID: 737464107 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Goddard, III For For Management 1.2 Elect Director David P. Stockert For For Management 1.3 Elect Director Walter M. Deriso, Jr. For For Management 1.4 Elect Director Russell R. French For For Management 1.5 Elect Director Toni Jennings For For Management 1.6 Elect Director John F. Morgan, Sr. For For Management 1.7 Elect Director Ronald de Waal For For Management 1.8 Elect Director Donald C. Wood For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors POTLATCH CORPORATION Ticker: PCH Security ID: 737630103 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Covey For For Management 1b Elect Director Charles P. Grenier For For Management 1c Elect Director Gregory L. Quesnel For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRIMERICA, INC. Ticker: PRI Security ID: 74164M108 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Addison, Jr. For For Management 1.2 Elect Director Joel M. Babbit For For Management 1.3 Elect Director P. George Benson For For Management 1.4 Elect Director Gary L. Crittenden For For Management 1.5 Elect Director Cynthia N. Day For For Management 1.6 Elect Director Mark Mason For For Management 1.7 Elect Director Robert F. McCullough For For Management 1.8 Elect Director Beatriz R. Perez For For Management 1.9 Elect Director D. Richard Williams For For Management 1.10 Elect Director Glenn J. Williams For For Management 1.11 Elect Director Barbara A. Yastine For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management PRIVATEBANCORP, INC. Ticker: PVTB Security ID: 742962103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Diane M. Aigotti For For Management 1.2 Elect Director Norman R. Bobins For For Management 1.3 Elect Director Michelle L. Collins For For Management 1.4 Elect Director James M. Guyette For For Management 1.5 Elect Director Cheryl Mayberry For For Management McKissack 1.6 Elect Director James B. Nicholson For For Management 1.7 Elect Director Richard S. Price For For Management 1.8 Elect Director Edward W. Rabin For For Management 1.9 Elect Director Larry D. Richman For For Management 1.10 Elect Director William R. Rybak For For Management 1.11 Elect Director Alejandro Silva For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PROSPERITY BANCSHARES, INC. Ticker: PB Security ID: 743606105 Meeting Date: APR 19, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leah Henderson For For Management 1.2 Elect Director Ned S. Holmes For For Management 1.3 Elect Director Jack Lord For For Management 1.4 Elect Director David Zalman For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PTC INC. Ticker: PTC Security ID: 69370C100 Meeting Date: MAR 02, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janice D. Chaffin For For Management 1.2 Elect Director Donald K. Grierson For For Management 1.3 Elect Director James E. Heppelmann For For Management 1.4 Elect Director Klaus Hoehn For For Management 1.5 Elect Director Paul A. Lacy For For Management 1.6 Elect Director Robert P. Schechter For For Management 1.7 Elect Director Renato Zambonini For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors QEP RESOURCES, INC. Ticker: QEP Security ID: 74733V100 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julie A. Dill For For Management 1.2 Elect Director M. W. Scoggins For For Management 1.3 Elect Director William L. Thacker, III For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Eliminate Supermajority Vote For For Management Requirement 5 Require Independent Board Chairman Against Against Shareholder QUESTAR CORPORATION Ticker: STR Security ID: 748356102 Meeting Date: MAY 12, 2016 Meeting Type: Special Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management R. R. DONNELLEY & SONS COMPANY Ticker: RRD Security ID: 257867101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Quinlan, III For For Management 1.2 Elect Director Susan M. Cameron For For Management 1.3 Elect Director Richard L. Crandall For For Management 1.4 Elect Director Susan M. Gianinno For For Management 1.5 Elect Director Judith H. Hamilton For For Management 1.6 Elect Director Jeffrey M. Katz For For Management 1.7 Elect Director Richard K. Palmer For For Management 1.8 Elect Director John C. Pope For For Management 1.9 Elect Director Michael T. Riordan For For Management 1.10 Elect Director Oliver R. Sockwell For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Reduce Par Value of Common Stock For For Management 5 Approve Reverse Stock Split For For Management 6 Establish Range For Board Size For For Management RACKSPACE HOSTING, INC. Ticker: RAX Security ID: 750086100 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director William Taylor Rhodes For For Management 1B Elect Director Lila Tretikov For Against Management 2 Ratify KPMG, LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 18, 2016 Meeting Type: Annual Record Date: DEC 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles G. von For For Management Arentschildt 1.2 Elect Director Shelley G. Broader For For Management 1.3 Elect Director Jeffrey N. Edwards For For Management 1.4 Elect Director Benjamin C. Esty For For Management 1.5 Elect Director Francis S. Godbold For For Management 1.6 Elect Director Thomas A. James For For Management 1.7 Elect Director Gordon L. Johnson For For Management 1.8 Elect Director Roderick C. McGeary For For Management 1.9 Elect Director Paul C. Reilly For For Management 1.10 Elect Director Robert P. Saltzman For For Management 1.11 Elect Director Susan N. Story For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management RAYONIER INC. Ticker: RYN Security ID: 754907103 Meeting Date: MAY 23, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard D. Kincaid For For Management 1.2 Elect Director John A. Blumberg For For Management 1.3 Elect Director Dod A. Fraser For For Management 1.4 Elect Director Scott R. Jones For For Management 1.5 Elect Director Bernard Lanigan, Jr. For For Management 1.6 Elect Director Blanche L. Lincoln For For Management 1.7 Elect Director V. Larkin Martin For For Management 1.8 Elect Director David L. Nunes For For Management 1.9 Elect Director Andrew G. Wiltshire For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young, LLP as Auditors For For Management REGAL BELOIT CORPORATION Ticker: RBC Security ID: 758750103 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher L. Doerr For For Management 1b Elect Director Mark J. Gliebe For For Management 1c Elect Director Curtis W. Stoelting For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors REGENCY CENTERS CORPORATION Ticker: REG Security ID: 758849103 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin E. Stein, Jr. For For Management 1.2 Elect Director Raymond L. Bank For For Management 1.3 Elect Director Bryce Blair For Withhold Management 1.4 Elect Director C. Ronald Blankenship For For Management 1.5 Elect Director J. Dix Druce, Jr. For For Management 1.6 Elect Director Mary Lou Fiala For For Management 1.7 Elect Director David P. O'Connor For For Management 1.8 Elect Director John C. Schweitzer For For Management 1.9 Elect Director Thomas G. Wattles For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anna Manning For For Management 1.2 Elect Director William J. Bartlett For For Management 1.3 Elect Director Christine R. Detrick For For Management 1.4 Elect Director Alan C. Henderson For For Management 1.5 Elect Director Joyce A. Phillips For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sarah J. Anderson For For Management 1b Elect Director John G. Figueroa For For Management 1c Elect Director Thomas W. Gimbel For For Management 1d Elect Director David H. Hannah For For Management 1e Elect Director Douglas M. Hayes For For Management 1f Elect Director Mark V. Kaminski For For Management 1g Elect Director Robert A. McEvoy For For Management 1h Elect Director Gregg J. Mollins For For Management 1i Elect Director Andrew G. Sharkey, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management RENAISSANCERE HOLDINGS LTD. Ticker: RNR Security ID: G7496G103 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry Klehm, III For For Management 1.2 Elect Director Ralph B. Levy For For Management 1.3 Elect Director Carol P. Sanders For For Management 1.4 Elect Director Edward J. Zore For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Ernst & Young Ltd. as Auditors For For Management and Authorize Board to Fix Their Remuneration RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 19, 2015 Meeting Type: Annual Record Date: SEP 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter Farrell For For Management 1b Elect Director Gary Pace For For Management 1c Elect Director Ron Taylor For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RESTORATION HARDWARE HOLDINGS, INC. Ticker: RH Security ID: 761283100 Meeting Date: JUN 22, 2016 Meeting Type: Annual Record Date: MAY 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Demilio For For Management 1.2 Elect Director Leonard Schlesinger For For Management 1.3 Elect Director Eri Chaya For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ROLLINS, INC. Ticker: ROL Security ID: 775711104 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bill J. Dismuke For Withhold Management 1.2 Elect Director Thomas J. Lawley For Withhold Management 1.3 Elect Director John F. Wilson For Withhold Management 2 Ratify Grant Thornton LLP as Auditors For For Management ROWAN COMPANIES PLC Ticker: RDC Security ID: G7665A101 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect William E. Albrecht as Director For For Management 1b Elect Thomas P. Burke as Director For For Management 1c Elect Graham Hearne as Director For For Management 1d Elect Thomas R. Hix as Director For For Management 1e Elect Jack B. Moore as Director For For Management 1f Elect Suzanne P. Nimocks as Director For For Management 1g Elect P. Dexter Peacock as Director For For Management 1h Elect John J. Quicke as Director For For Management 1i Elect Tore I. Sandvold as Director For For Management 2 Ratify Deloitte & Touche LLP as For For Management auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management ROWAN COMPANIES PLC Ticker: RDC Security ID: G7665A101 Meeting Date: JUN 30, 2016 Meeting Type: Special Record Date: MAY 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint Deloitte LLP as U.K. For For Management Statutory Auditors 2 Authorize the Audit Committee to Fix For For Management Remuneration of Auditors 3 Approve Remuneration Report For Against Management ROYAL GOLD, INC. Ticker: RGLD Security ID: 780287108 Meeting Date: NOV 11, 2015 Meeting Type: Annual Record Date: SEP 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gordon J. Bogden For For Management 1b Elect Director Tony A. Jensen For For Management 1c Elect Director Jamie C. Sokalsky For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management RPM INTERNATIONAL INC. Ticker: RPM Security ID: 749685103 Meeting Date: OCT 08, 2015 Meeting Type: Annual Record Date: AUG 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Abizaid For For Management 1.2 Elect Director Bruce A. Carbonari For For Management 1.3 Elect Director Jenniffer D. Deckard For For Management 1.4 Elect Director Salvatore D. Fazzolari For For Management 1.5 Elect Director Thomas S. Gross For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SCIENCE APPLICATIONS INTERNATIONAL CORPORATION Ticker: SAIC Security ID: 808625107 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert A. Bedingfield For For Management 1b Elect Director Deborah B. Dunie For For Management 1c Elect Director Thomas F. Frist, III For For Management 1d Elect Director John J. Hamre For For Management 1e Elect Director Timothy J. Mayopoulos For For Management 1f Elect Director Anthony J. Moraco For For Management 1g Elect Director Donna S. Morea For For Management 1h Elect Director Edward J. Sanderson, Jr. For For Management 1i Elect Director Steven R. Shane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alfred P. West, Jr. For For Management 1b Elect Director William M. Doran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management SENIOR HOUSING PROPERTIES TRUST Ticker: SNH Security ID: 81721M109 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: FEB 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Harrington For Withhold Management 1.2 Elect Director Adam D. Portnoy For Withhold Management 1.3 Elect Director Barry M. Portnoy For Withhold Management 1.4 Elect Director Jeffrey P. Somers For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management SENSIENT TECHNOLOGIES CORPORATION Ticker: SXT Security ID: 81725T100 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hank Brown For For Management 1.2 Elect Director Joseph Carleone For For Management 1.3 Elect Director Edward H. Cichurski For For Management 1.4 Elect Director Fergus M. Clydesdale For For Management 1.5 Elect Director Mario Ferruzzi For For Management 1.6 Elect Director Donald W. Landry For For Management 1.7 Elect Director Paul Manning For For Management 1.8 Elect Director Deborah For For Management McKeithan-Gebhardt 1.9 Elect Director Elaine R. Wedral For For Management 1.10 Elect Director Essie Whitelaw For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management SERVICE CORPORATION INTERNATIONAL Ticker: SCI Security ID: 817565104 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan R. Buckwalter For For Management 1.2 Elect Director Victor L. Lund For For Management 1.3 Elect Director John W. Mecom, Jr. For For Management 1.4 Elect Director Ellen Ochoa For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Tamberlane For For Management 1.2 Elect Director Judith A. Huntington For For Management 1.3 Elect Director Derrick D. Cephas For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SILGAN HOLDINGS INC. Ticker: SLGN Security ID: 827048109 Meeting Date: MAY 27, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Philip Silver For For Management 1.2 Elect Director William C. Jennings For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SILICON LABORATORIES INC. Ticker: SLAB Security ID: 826919102 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William G. Bock For For Management 1.2 Elect Director Jack R. Lazar For For Management 1.3 Elect Director Neil Kim For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SIRONA DENTAL SYSTEMS, INC. Ticker: SIRO Security ID: 82966C103 Meeting Date: JAN 11, 2016 Meeting Type: Special Record Date: DEC 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management SKECHERS U.S.A., INC. Ticker: SKX Security ID: 830566105 Meeting Date: SEP 24, 2015 Meeting Type: Special Record Date: SEP 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Class A and Class For For Management B Common Stock and to Effect Stock Split of Both Classes SKECHERS U.S.A., INC. Ticker: SKX Security ID: 830566105 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Greenberg For For Management 1.2 Elect Director David Weinberg For Withhold Management 1.3 Elect Director Jeffrey Greenberg For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Report on Plans to Increase Board Against For Shareholder Diversity SLM CORPORATION Ticker: SLM Security ID: 78442P106 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul G. Child For For Management 1b Elect Director Carter Warren Franke For For Management 1c Elect Director Earl A. Goode For For Management 1d Elect Director Ronald F. Hunt For For Management 1e Elect Director Marianne M. Keler For For Management 1f Elect Director Jim Matheson For For Management 1g Elect Director Jed H. Pitcher For For Management 1h Elect Director Frank C. Puleo For For Management 1i Elect Director Raymond J. Quinlan For For Management 1j Elect Director Vivian C. Schneck-Last For For Management 1k Elect Director William N. Shiebler For For Management 1l Elect Director Robert S. Strong For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management SM ENERGY COMPANY Ticker: SM Security ID: 78454L100 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry W. Bickle For For Management 1.2 Elect Director Stephen R. Brand For For Management 1.3 Elect Director Loren M. Leiker For For Management 1.4 Elect Director Javan D. Ottoson For For Management 1.5 Elect Director Ramiro G. Peru For For Management 1.6 Elect Director Julio M. Quintana For For Management 1.7 Elect Director Rose M. Robeson For For Management 1.8 Elect Director William D. Sullivan For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management SNYDER'S-LANCE, INC. Ticker: LNCE Security ID: 833551104 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Denton For For Management 1.2 Elect Director Brian J. Driscoll For For Management 1.3 Elect Director Lawrence V. Jackson For For Management 1.4 Elect Director David C. Moran For For Management 1.5 Elect Director Dan C. Swander For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SOLARWINDS, INC. Ticker: SWI Security ID: 83416B109 Meeting Date: JAN 08, 2016 Meeting Type: Special Record Date: DEC 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management SOLERA HOLDINGS, INC. Ticker: SLH Security ID: 83421A104 Meeting Date: DEC 08, 2015 Meeting Type: Special Record Date: OCT 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management SONOCO PRODUCTS COMPANY Ticker: SON Security ID: 835495102 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Haley For For Management 1.2 Elect Director Richard G. Kyle For For Management 1.3 Elect Director M. Jack Sanders For For Management 1.4 Elect Director Thomas E. Whiddon For For Management 2 Ratify PricewaterhouseCoopers, LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Management 5 Proxy Access Against Against Shareholder SOTHEBY'S Ticker: BID Security ID: 835898107 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jessica M. Bibliowicz For For Management 1.2 Elect Director Kevin C. Conroy For For Management 1.3 Elect Director Domenico De Sole For Against Management 1.4 Elect Director The Duke of Devonshire For For Management 1.5 Elect Director Daniel S. Loeb For For Management 1.6 Elect Director Olivier Reza For For Management 1.7 Elect Director Marsha E. Simms For For Management 1.8 Elect Director Thomas S. Smith, Jr. For For Management 1.9 Elect Director Diana L. Taylor For For Management 1.10 Elect Director Dennis M. Weibling For For Management 1.11 Elect Director Harry J. Wilson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors SOVRAN SELF STORAGE, INC. Ticker: SSS Security ID: 84610H108 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Attea For For Management 1.2 Elect Director Kenneth F. Myszka For For Management 1.3 Elect Director Charles E. Lannon For For Management 1.4 Elect Director Stephen R. Rusmisel For For Management 1.5 Elect Director Arthur L. Havener, Jr. For For Management 1.6 Elect Director Mark G. Barberio For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SPROUTS FARMERS MARKET, INC. Ticker: SFM Security ID: 85208M102 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shon A. Boney For For Management 1.2 Elect Director Amin N. Maredia For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: 852891100 Meeting Date: NOV 09, 2015 Meeting Type: Special Record Date: SEP 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management STEEL DYNAMICS, INC. Ticker: STLD Security ID: 858119100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark D. Millett For For Management 1.2 Elect Director Richard P. Teets, Jr. For For Management 1.3 Elect Director John C. Bates For For Management 1.4 Elect Director Keith E. Busse For For Management 1.5 Elect Director Frank D. Byrne For For Management 1.6 Elect Director Kenneth W. Cornew For For Management 1.7 Elect Director Traci M. Dolan For For Management 1.8 Elect Director Jurgen Kolb For For Management 1.9 Elect Director James C. Marcuccilli For For Management 1.10 Elect Director Bradley S. Seaman For For Management 1.11 Elect Director Gabriel L. Shaheen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STERIS CORPORATION Ticker: STE Security ID: 859152100 Meeting Date: OCT 02, 2015 Meeting Type: Special Record Date: FEB 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management STIFEL FINANCIAL CORP. Ticker: SF Security ID: 860630102 Meeting Date: JUL 07, 2015 Meeting Type: Annual Record Date: APR 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles A. Dill For Withhold Management 1.2 Elect Director Richard J. Himelfarb For For Management 1.3 Elect Director Alton F. Irby, III For Withhold Management 1.4 Elect Director Victor J. Nesi For For Management 1.5 Elect Director James M. Zemlyak For For Management 1.6 Elect Director Michael J. Zimmerman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Ernst &Young LLP as Auditors For For Management STIFEL FINANCIAL CORP. Ticker: SF Security ID: 860630102 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael W. Brown For For Management 1.2 Elect Director John P. Dubinsky For For Management 1.3 Elect Director Robert E. Grady For For Management 1.4 Elect Director Thomas B. Michaud For For Management 1.5 Elect Director James M. Oates For For Management 1.6 Elect Director Ben A. Plotkin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Ernst & Young LLP as Auditors For For Management SUPERIOR ENERGY SERVICES, INC. Ticker: SPN Security ID: 868157108 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold J. Bouillion For For Management 1.2 Elect Director David D. Dunlap For For Management 1.3 Elect Director James M. Funk For For Management 1.4 Elect Director Terence E. Hall For For Management 1.5 Elect Director Peter D. Kinnear For For Management 1.6 Elect Director Janiece M. Longoria For For Management 1.7 Elect Director Michael M. McShane For For Management 1.8 Elect Director W. Matt Ralls For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify KPMG LLP as Auditors For For Management SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 22, 2015 Meeting Type: Annual Record Date: MAY 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donald R. Chappel For For Management 1b Elect Director Irwin S. Cohen For For Management 1c Elect Director Sam Duncan For For Management 1d Elect Director Philip L. Francis For For Management 1e Elect Director Eric G. Johnson For For Management 1f Elect Director Mathew M. Pendo For For Management 1g Elect Director Matthew E. Rubel For For Management 1h Elect Director Francesca Ruiz de For For Management Luzuriaga 1i Elect Director Wayne C. Sales For For Management 1j Elect Director Frank A. Savage For For Management 1k Elect Director Gerald L. Storch For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg W. Becker For For Management 1.2 Elect Director Eric A. Benhamou For For Management 1.3 Elect Director David M. Clapper For For Management 1.4 Elect Director Roger F. Dunbar For For Management 1.5 Elect Director Joel P. Friedman For For Management 1.6 Elect Director Lata Krishnan For For Management 1.7 Elect Director Jeffrey N. Maggioncalda For For Management 1.8 Elect Director Mary J. Miller For For Management 1.9 Elect Director Kate D. Mitchell For For Management 1.10 Elect Director John F. Robinson For For Management 1.11 Elect Director Garen K. Staglin For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SYNAPTICS INCORPORATED Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 20, 2015 Meeting Type: Annual Record Date: AUG 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey D. Buchanan For For Management 1.2 Elect Director Keith B. Geeslin For For Management 1.3 Elect Director James L. Whims For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management SYNNEX CORPORATION Ticker: SNX Security ID: 87162W100 Meeting Date: MAR 22, 2016 Meeting Type: Annual Record Date: FEB 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dwight Steffensen For For Management 1.2 Elect Director Kevin Murai For For Management 1.3 Elect Director Fred Breidenbach For For Management 1.4 Elect Director Hau Lee For For Management 1.5 Elect Director Matthew Miau For For Management 1.6 Elect Director Dennis Polk For For Management 1.7 Elect Director Gregory Quesnel For For Management 1.8 Elect Director Thomas Wurster For For Management 1.9 Elect Director Duane Zitzner For For Management 1.10 Elect Director Andrea Zulberti For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: MAR 29, 2016 Meeting Type: Annual Record Date: FEB 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. de Geus For For Management 1.2 Elect Director Chi-Foon Chan For For Management 1.3 Elect Director Alfred Castino For For Management 1.4 Elect Director Janice D. Chaffin For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director Deborah A. Coleman For For Management 1.7 Elect Director Chrysostomos L. 'Max' For For Management Nikias 1.8 Elect Director John Schwarz For For Management 1.9 Elect Director Roy Vallee For For Management 1.10 Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify KPMG LLP as Auditors For For Management SYNOVUS FINANCIAL CORP. Ticker: SNV Security ID: 87161C501 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Catherine A. Allen For For Management 1B Elect Director Tim E. Bentsen For For Management 1C Elect Director Stephen T. Butler For For Management 1D Elect Director Elizabeth W. Camp For For Management 1E Elect Director T. Michael Goodrich For For Management 1F Elect Director Jerry W. Nix For For Management 1G Elect Director Harris Pastides For For Management 1H Elect Director Joseph J. Prochaska, Jr. For For Management 1I Elect Director Kessel D. Stelling For For Management 1J Elect Director Melvin T. Stith For For Management 1K Elect Director Barry L. Storey For For Management 1L Elect Director Philip W. Tomlinson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management TALEN ENERGY CORP Ticker: TLN Security ID: 87422J105 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph Alexander For For Management 1.2 Elect Director Frederick M. Bernthal For For Management 1.3 Elect Director Edward J. Casey, Jr. For For Management 1.4 Elect Director Philip G. Cox For For Management 1.5 Elect Director Paul A. Farr For For Management 1.6 Elect Director Louise K. Goeser For For Management 1.7 Elect Director Stuart E. Graham For For Management 1.8 Elect Director Michael B. Hoffman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management TANGER FACTORY OUTLET CENTERS, INC. Ticker: SKT Security ID: 875465106 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William G. Benton For For Management 1.2 Elect Director Jeffrey B. Citrin For For Management 1.3 Elect Director David B. Henry For For Management 1.4 Elect Director Thomas J. Reddin For For Management 1.5 Elect Director Thomas E. Robinson For For Management 1.6 Elect Director Bridget M. Ryan-Berman For For Management 1.7 Elect Director Allan L. Schuman For For Management 1.8 Elect Director Steven B. Tanger For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TAUBMAN CENTERS, INC. Ticker: TCO Security ID: 876664103 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerome A. Chazen For Withhold Management 1.2 Elect Director Craig M. Hatkoff For For Management 1.3 Elect Director Ronald W. Tysoe For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TCF FINANCIAL CORPORATION Ticker: TCB Security ID: 872275102 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Bell For For Management 1.2 Elect Director William F. Bieber For For Management 1.3 Elect Director Theodore J. Bigos For For Management 1.4 Elect Director William A. Cooper For For Management 1.5 Elect Director Craig R. Dahl For For Management 1.6 Elect Director Karen L. Grandstrand For For Management 1.7 Elect Director Thomas F. Jasper For For Management 1.8 Elect Director George G. Johnson For For Management 1.9 Elect Director Richard H. King For For Management 1.10 Elect Director Vance K. Opperman For For Management 1.11 Elect Director James M. Ramstad For For Management 1.12 Elect Director Roger J. Sit For For Management 1.13 Elect Director Julie H. Sullivan For For Management 1.14 Elect Director Barry N. Winslow For For Management 1.15 Elect Director Richard A. Zona For For Management 2 Amend Nonqualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles E. Adair For For Management 1b Elect Director Robert M. Dutkowsky For For Management 1c Elect Director Harry J. Harczak, Jr. For For Management 1d Elect Director Kathleen Misunas For For Management 1e Elect Director Thomas I. Morgan For For Management 1f Elect Director Steven A. Raymund For For Management 1g Elect Director Patrick G. Sayer For Against Management 1h Elect Director Savio W. Tung For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TELEDYNE TECHNOLOGIES INCORPORATED Ticker: TDY Security ID: 879360105 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Crocker For For Management 1.2 Elect Director Robert Mehrabian For For Management 1.3 Elect Director Jane C. Sherburne For For Management 1.4 Elect Director Michael T. Smith For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TELEFLEX INCORPORATED Ticker: TFX Security ID: 879369106 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Patricia C. Barron For For Management 1b Elect Director W. Kim Foster For For Management 1c Elect Director Jeffrey A. Graves For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433829 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clarence A. Davis For For Management 1.2 Elect Director George W. Off For For Management 1.3 Elect Director Mitchell H. Saranow For For Management 1.4 Elect Director Gary L. Sugarman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share TEMPUR SEALY INTERNATIONAL, INC. Ticker: TPX Security ID: 88023U101 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Evelyn S. Dilsaver For For Management 1b Elect Director John A. Heil For For Management 1c Elect Director Jon L. Luther For For Management 1d Elect Director Usman Nabi For For Management 1e Elect Director Richard W. Neu For For Management 1f Elect Director Scott L. Thompson For For Management 1g Elect Director Robert B. Trussell, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TERADYNE, INC. Ticker: TER Security ID: 880770102 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael A. Bradley For For Management 1b Elect Director Daniel W. Christman For For Management 1c Elect Director Edwin J. Gillis For For Management 1d Elect Director Timothy E. Guertin For For Management 1e Elect Director Mark E. Jagiela For For Management 1f Elect Director Mercedes Johnson For For Management 1g Elect Director Paul J. Tufano For For Management 1h Elect Director Roy A. Vallee For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TEREX CORPORATION Ticker: TEX Security ID: 880779103 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director G. Chris Andersen For For Management 1b Elect Director Paula H. J. Cholmondeley For For Management 1c Elect Director Donald DeFosset For For Management 1d Elect Director John L. Garrison, Jr. For For Management 1e Elect Director Thomas J. Hansen For For Management 1f Elect Director Raimund Klinkner For For Management 1g Elect Director David A. Sachs For For Management 1h Elect Director Oren G. Shaffer For For Management 1i Elect Director David C. Wang For For Management 1j Elect Director Scott W. Wine For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE BOSTON BEER COMPANY, INC. Ticker: SAM Security ID: 100557107 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Burwick For For Management 1.2 Elect Director Michael Spillane For For Management 1.3 Elect Director Jean-Michel Valette For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE CHEESECAKE FACTORY INCORPORATED Ticker: CAKE Security ID: 163072101 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David Overton For For Management 1b Elect Director Alexander L. Cappello For For Management 1c Elect Director Jerome I. Kransdorf For For Management 1d Elect Director Laurence B. Mindel For For Management 1e Elect Director David B. Pittaway For For Management 1f Elect Director Douglas L. Schmick For For Management 1g Elect Director Herbert Simon For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 14, 2016 Meeting Type: Annual Record Date: JAN 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Allan E. Rubenstein For For Management 1.6 Elect Director Robert S. Weiss For For Management 1.7 Elect Director Stanley Zinberg For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HAIN CELESTIAL GROUP, INC. Ticker: HAIN Security ID: 405217100 Meeting Date: NOV 19, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irwin D. Simon For For Management 1.2 Elect Director Richard C. Berke For For Management 1.3 Elect Director Andrew R. Heyer For For Management 1.4 Elect Director Raymond W. Kelly For For Management 1.5 Elect Director Roger Meltzer For For Management 1.6 Elect Director Scott M. O'Neil For For Management 1.7 Elect Director Adrianne Shapira For For Management 1.8 Elect Director Lawrence S. Zilavy For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Adopt Proxy Access Right For For Shareholder THE HANOVER INSURANCE GROUP, INC. Ticker: THG Security ID: 410867105 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael P. Angelini For For Management 1.2 Elect Director Karen C. Francis For For Management 1.3 Elect Director Richard H. Booth For For Management 1.4 Elect Director Joseph R. Ramrath For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors THE NEW YORK TIMES COMPANY Ticker: NYT Security ID: 650111107 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul E. Cesan For For Management 1.2 Elect Director Joichi Ito For For Management 1.3 Elect Director Dara Khosrowshahi For For Management 1.4 Elect Director James A. Kohlberg For For Management 1.5 Elect Director Rebecca Van Dyck For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management THE RMR GROUP INC. Ticker: RMR Security ID: 74967R106 Meeting Date: MAR 09, 2016 Meeting Type: Annual Record Date: JAN 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ann Logan For For Management 1.2 Elect Director Adam D. Portnoy For For Management 1.3 Elect Director Barry M. Portnoy For Withhold Management 1.4 Elect Director Walter C. Watkins, Jr. For For Management 1.5 Elect Director Frederick N. Zeytoonjian For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management THE SCOTTS MIRACLE-GRO COMPANY Ticker: SMG Security ID: 810186106 Meeting Date: JAN 28, 2016 Meeting Type: Annual Record Date: DEC 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adam Hanft For For Management 1.2 Elect Director Stephen L. Johnson For For Management 1.3 Elect Director Katherine Hagedorn For For Management Littlefield 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors THE TIMKEN COMPANY Ticker: TKR Security ID: 887389104 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Maria A. Crowe For For Management 1.2 Elect Director Richard G. Kyle For For Management 1.3 Elect Director John A. Luke, Jr. For For Management 1.4 Elect Director Christopher L. Mapes For For Management 1.5 Elect Director James F. Palmer For For Management 1.6 Elect Director Ajita G. Rajendra For For Management 1.7 Elect Director Joseph W. Ralston For For Management 1.8 Elect Director Frank C. Sullivan For For Management 1.9 Elect Director John M. Timken, Jr. For For Management 1.10 Elect Director Ward J. Timken, Jr. For For Management 1.11 Elect Director Jacqueline F. Woods For For Management 2 Ratify Ernst & Young LLP as auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Right to Call Special Meeting For For Management 5 Provide Proxy Access Right For For Management THE TORO COMPANY Ticker: TTC Security ID: 891092108 Meeting Date: MAR 15, 2016 Meeting Type: Annual Record Date: JAN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Buhrmaster For For Management 1.2 Elect Director Richard M. Olson For For Management 1.3 Elect Director James C. O'Rourke For For Management 1.4 Elect Director Christopher A. Twomey For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ULTIMATE SOFTWARE GROUP, INC. Ticker: ULTI Security ID: 90385D107 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Scott Scherr For For Management 1B Elect Director Alois T. Leiter For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management THE VALSPAR CORPORATION Ticker: VAL Security ID: 920355104 Meeting Date: FEB 24, 2016 Meeting Type: Annual Record Date: DEC 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. Cook For For Management 1.2 Elect Director Gary E. Hendrickson For For Management 1.3 Elect Director Mae C. Jemison For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management THE VALSPAR CORPORATION Ticker: VAL Security ID: 920355104 Meeting Date: JUN 29, 2016 Meeting Type: Special Record Date: MAY 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management THE WENDY'S COMPANY Ticker: WEN Security ID: 95058W100 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nelson Peltz For For Management 1b Elect Director Peter W. May For For Management 1c Elect Director Emil J. Brolick For For Management 1d Elect Director Janet Hill For For Management 1e Elect Director Dennis M. Kass For For Management 1f Elect Director Joseph A. Levato For For Management 1g Elect Director Michelle 'Mich' J. For For Management Mathews-Spradlin 1h Elect Director Matthew H. Peltz For For Management 1i Elect Director Todd A. Penegor For For Management 1j Elect Director Peter H. Rothschild For For Management 1k Elect Director Arthur B. Winkleblack For For Management 2 Provide Proxy Access Right For For Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE WHITEWAVE FOODS COMPANY Ticker: WWAV Security ID: 966244105 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Michelle P. Goolsby For For Management 1B Elect Director Stephen L. Green For For Management 1C Elect Director Anthony J. Magro For For Management 1D Elect Director W. Anthony Vernon For For Management 1E Elect Director Doreen A. Wright For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors THOR INDUSTRIES, INC. Ticker: THO Security ID: 885160101 Meeting Date: DEC 08, 2015 Meeting Type: Annual Record Date: OCT 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew E. Graves For For Management 1.2 Elect Director Alan Siegel For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THORATEC CORPORATION Ticker: THOR Security ID: 885175307 Meeting Date: OCT 07, 2015 Meeting Type: Special Record Date: AUG 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management TIDEWATER INC. Ticker: TDW Security ID: 886423102 Meeting Date: JUL 30, 2015 Meeting Type: Annual Record Date: JUN 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Jay Allison For For Management 1.2 Elect Director James C. Day For For Management 1.3 Elect Director Richard T. du Moulin For For Management 1.4 Elect Director Morris E. Foster For For Management 1.5 Elect Director J. Wayne Leonard For For Management 1.6 Elect Director Richard D. Paterson For For Management 1.7 Elect Director Richard A. Pattarozzi For For Management 1.8 Elect Director Jeffrey M. Platt For For Management 1.9 Elect Director Robert L. Potter For For Management 1.10 Elect Director Cindy B. Taylor For For Management 1.11 Elect Director Jack E. Thompson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors TIME INC. Ticker: TIME Security ID: 887228104 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph A. Ripp For For Management 1b Elect Director David A. Bell For For Management 1c Elect Director John M. Fahey, Jr. For For Management 1d Elect Director Manuel A. Fernandez For For Management 1e Elect Director Dennis J. FitzSimons For For Management 1f Elect Director Betsy D. Holden For For Management 1g Elect Director Kay Koplovitz For For Management 1h Elect Director J. Randall MacDonald For For Management 1i Elect Director Ronald S. Rolfe For For Management 1j Elect Director Howard Stringer For For Management 1k Elect Director Michael P. Zeisser For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management TOLL BROTHERS, INC. Ticker: TOL Security ID: 889478103 Meeting Date: MAR 08, 2016 Meeting Type: Annual Record Date: JAN 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert I. Toll For For Management 1.2 Elect Director Bruce E. Toll None None Management (Withdrawn) 1.3 Elect Director Douglas C. Yearley, Jr. For For Management 1.4 Elect Director Robert S. Blank For For Management 1.5 Elect Director Edward G. Boehne For For Management 1.6 Elect Director Richard J. Braemer For For Management 1.7 Elect Director Christine N. Garvey For For Management 1.8 Elect Director Carl B. Marbach For For Management 1.9 Elect Director John A. McLean For For Management 1.10 Elect Director Stephen A. Novick For For Management 1.11 Elect Director Paul E. Shapiro For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Non-Employee Director Omnibus For For Management Stock Plan 5 Provide Directors May Be Removed With For For Management or Without Cause TOOTSIE ROLL INDUSTRIES, INC. Ticker: TR Security ID: 890516107 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Gordon For For Management 1.2 Elect Director Lana Jane Lewis-Brent For Withhold Management 1.3 Elect Director Barre A. Seibert For Withhold Management 1.4 Elect Director Paula M. Wardynski For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TOWERS WATSON & CO. Ticker: TW Security ID: 891894107 Meeting Date: DEC 11, 2015 Meeting Type: Special Record Date: OCT 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For Against Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For Against Management TREEHOUSE FOODS, INC. Ticker: THS Security ID: 89469A104 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George V. Bayly For For Management 1.2 Elect Director Gary D. Smith For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRI POINTE GROUP, INC. Ticker: TPH Security ID: 87265H109 Meeting Date: JUN 03, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas F. Bauer For For Management 1.2 Elect Director Lawrence B. Burrows For For Management 1.3 Elect Director Daniel S. Fulton For For Management 1.4 Elect Director Steven J. Gilbert For For Management 1.5 Elect Director Christopher D. Graham For For Management 1.6 Elect Director Constance B. Moore For For Management 1.7 Elect Director Thomas B. Rogers For For Management 1.8 Elect Director Barry S. Sternlicht For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director Merit E. Janow For For Management 1.3 Elect Director Ulf J. Johansson For For Management 1.4 Elect Director Meaghan Lloyd For For Management 1.5 Elect Director Ronald S. Nersesian For For Management 1.6 Elect Director Mark S. Peek For For Management 1.7 Elect Director Nickolas W. Vande Steeg For For Management 1.8 Elect Director Borje Ekholm For For Management 1.9 Elect Director Kaigham (Ken) Gabriel For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Change State of Incorporation from For Against Management California to Delaware TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Antonio Carrillo For For Management 1.5 Elect Director Leldon E. Echols For For Management 1.6 Elect Director Ronald J. Gafford For For Management 1.7 Elect Director Adrian Lajous For For Management 1.8 Elect Director Charles W. Matthews For Withhold Management 1.9 Elect Director Douglas L. Rock For For Management 1.10 Elect Director Dunia A. Shive For For Management 1.11 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management TRIUMPH GROUP, INC. Ticker: TGI Security ID: 896818101 Meeting Date: JUL 17, 2015 Meeting Type: Annual Record Date: MAY 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Bourgon For For Management 1.2 Elect Director John G. Drosdick For For Management 1.3 Elect Director Ralph E. Eberhart For For Management 1.4 Elect Director Richard C. Gozon For For Management 1.5 Elect Director Dawne S. Hickton For For Management 1.6 Elect Director Richard C. Ill For For Management 1.7 Elect Director William L. Mansfield For For Management 1.8 Elect Director Adam J. Palmer For For Management 1.9 Elect Director Joseph M. Silvestri For For Management 1.10 Elect Director George Simpson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management TRUSTMARK CORPORATION Ticker: TRMK Security ID: 898402102 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adolphus B. Baker For For Management 1.2 Elect Director Tracy T. Conerly For For Management 1.3 Elect Director Toni D. Cooley For For Management 1.4 Elect Director Daniel A. Grafton For For Management 1.5 Elect Director Gerard R. Host For For Management 1.6 Elect Director John M. McCullouch For For Management 1.7 Elect Director Harris V. Morrissette For For Management 1.8 Elect Director Richard H. Puckett For For Management 1.9 Elect Director R. Michael Summerford For For Management 1.10 Elect Director LeRoy G. Walker, Jr. For For Management 1.11 Elect Director William G. Yates III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Crowe Horwath LLP as Auditors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Eliminate Cumulative Voting For For Management TUPPERWARE BRANDS CORPORATION Ticker: TUP Security ID: 899896104 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Catherine A. Bertini For For Management 1.2 Elect Director Susan M. Cameron For For Management 1.3 Elect Director Kriss Cloninger, III For For Management 1.4 Elect Director Meg Crofton For For Management 1.5 Elect Director E. V. Goings For For Management 1.6 Elect Director Angel R. Martinez For For Management 1.7 Elect Director Antonio Monteiro de For For Management Castro 1.8 Elect Director Robert J. Murray For For Management 1.9 Elect Director David R. Parker For For Management 1.10 Elect Director Richard T. Riley For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TYLER TECHNOLOGIES, INC. Ticker: TYL Security ID: 902252105 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald R. Brattain For For Management 1.2 Elect Director Glenn A. Carter For For Management 1.3 Elect Director Brenda A. Cline For For Management 1.4 Elect Director J. Luther King, Jr. For For Management 1.5 Elect Director Larry D. Leinweber For For Management 1.6 Elect Director John S. Marr, Jr. For For Management 1.7 Elect Director Daniel M. Pope For For Management 1.8 Elect Director Dustin R. Womble For For Management 1.9 Elect Director John M. Yeaman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Other Business For Against Management UGI CORPORATION Ticker: UGI Security ID: 902681105 Meeting Date: JAN 28, 2016 Meeting Type: Annual Record Date: NOV 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Shawn Bort For For Management 1.2 Elect Director Richard W. Gochnauer For For Management 1.3 Elect Director Frank S. Hermance For For Management 1.4 Elect Director Ernest E. Jones For Against Management 1.5 Elect Director Anne Pol For For Management 1.6 Elect Director Marvin O. Schlanger For For Management 1.7 Elect Director James B. Stallings, Jr. For For Management 1.8 Elect Director Roger B. Vincent For For Management 1.9 Elect Director John L. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management UMPQUA HOLDINGS CORPORATION Ticker: UMPQ Security ID: 904214103 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Luanne Calvert For For Management 1.2 Elect Director Raymond P. Davis For For Management 1.3 Elect Director Peggy Y. Fowler For For Management 1.4 Elect Director Stephen M. Gambee For For Management 1.5 Elect Director James S. Greene For For Management 1.6 Elect Director Luis F. Machuca For For Management 1.7 Elect Director Maria M. Pope For For Management 1.8 Elect Director John F. Schultz For For Management 1.9 Elect Director Susan F. Stevens For For Management 1.10 Elect Director Hilliard C. Terry, III For For Management 1.11 Elect Director Bryan L. Timm For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Moss Adams LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED NATURAL FOODS, INC. Ticker: UNFI Security ID: 911163103 Meeting Date: DEC 16, 2015 Meeting Type: Annual Record Date: OCT 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eric F. Artz For For Management 1b Elect Director Ann Torre Bates For For Management 1c Elect Director Denise M. Clark For For Management 1d Elect Director Michael S. Funk For For Management 1e Elect Director Gail A. Graham For For Management 1f Elect Director James P. Heffernan For For Management 1g Elect Director Peter A. Roy For For Management 1h Elect Director Steven L. Spinner For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Limit Accelerated Vesting of Equity Against Against Shareholder Awards Upon a Change in Control UNITED STATES STEEL CORPORATION Ticker: X Security ID: 912909108 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Patricia Diaz Dennis For For Management 1b Elect Director Dan O. Dinges For For Management 1c Elect Director John G. Drosdick For For Management 1d Elect Director John J. Engel For For Management 1e Elect Director Stephen J. Girsky For For Management 1f Elect Director Mario Longhi For For Management 1g Elect Director Paul A. Mascarenas For For Management 1h Elect Director Robert J. Stevens For For Management 1i Elect Director David S. Sutherland For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Amend Articles of Incorporation to For For Management Eliminate the "Only for Cause Provision" 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 21, 2016 Meeting Type: Annual Record Date: APR 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher Causey For For Management 1b Elect Director Richard Giltner For For Management 1c Elect Director Judy Olian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management URBAN EDGE PROPERTIES Ticker: UE Security ID: 91704F104 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven H. Grapstein For For Management 1.2 Elect Director Amy B. Lane For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VALLEY NATIONAL BANCORP Ticker: VLY Security ID: 919794107 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andrew B. Abramson For For Management 1b Elect Director Peter J. Baum For For Management 1c Elect Director Pamela R. Bronander For For Management 1d Elect Director Eric P. Edelstein For For Management 1e Elect Director Mary J. Steele Guilfoile For For Management 1f Elect Director Graham O. Jones For For Management 1g Elect Director Gerald Korde For For Management 1h Elect Director Michael L. LaRusso For For Management 1i Elect Director Marc J. Lenner For For Management 1j Elect Director Gerald H. Lipkin For For Management 1k Elect Director Barnett Rukin For For Management 1l Elect Director Suresh L. Sani For For Management 1m Elect Director Jeffrey S. Wilks For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against For Shareholder VALMONT INDUSTRIES, INC. Ticker: VMI Security ID: 920253101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kaj den Daas For For Management 1.2 Elect Director James B. Milliken For For Management 1.3 Elect Director Catherine James Paglia For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors VCA INC. Ticker: WOOF Security ID: 918194101 Meeting Date: APR 14, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert L. Antin For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VECTREN CORPORATION Ticker: VVC Security ID: 92240G101 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl L. Chapman For For Management 1.2 Elect Director James H. For For Management DeGraffenreidt, Jr. 1.3 Elect Director John D. Engelbrecht For For Management 1.4 Elect Director Anton H. George For For Management 1.5 Elect Director Martin C. Jischke For For Management 1.6 Elect Director Robert G. Jones For For Management 1.7 Elect Director Patrick K. Mullen For For Management 1.8 Elect Director R. Daniel Sadlier For For Management 1.9 Elect Director Michael L. Smith For For Management 1.10 Elect Director Teresa J. Tanner For For Management 1.11 Elect Director Jean L. Wojtowicz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors VERIFONE SYSTEMS, INC. Ticker: PAY Security ID: 92342Y109 Meeting Date: MAR 24, 2016 Meeting Type: Annual Record Date: JAN 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Alspaugh For For Management 1.2 Elect Director Karen Austin For For Management 1.3 Elect Director Paul Galant For For Management 1.4 Elect Director Alex W. 'Pete' Hart For For Management 1.5 Elect Director Robert B. Henske For For Management 1.6 Elect Director Wenda Harris Millard For For Management 1.7 Elect Director Eitan Raff For For Management 1.8 Elect Director Jonathan I. Schwartz For For Management 1.9 Elect Director Jane J. Thompson For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management VISHAY INTERTECHNOLOGY, INC. Ticker: VSH Security ID: 928298108 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald Paul For For Management 1.2 Elect Director Frank Dieter Maier For Withhold Management 1.3 Elect Director Timothy V. Talbert For For Management 1.4 Elect Director Thomas C. Wertheimer For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management W. R. BERKLEY CORPORATION Ticker: WRB Security ID: 084423102 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director W. Robert ('Rob') For For Management Berkley, Jr. 1b Elect Director Ronald E. Blaylock For For Management 1c Elect Director Mary C. Farrell For For Management 1d Elect Director Mark E. Brockbank For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management WADDELL & REED FINANCIAL, INC. Ticker: WDR Security ID: 930059100 Meeting Date: APR 13, 2016 Meeting Type: Annual Record Date: FEB 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry J. Herrmann For For Management 1.2 Elect Director James M. Raines For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management WASHINGTON FEDERAL, INC. Ticker: WAFD Security ID: 938824109 Meeting Date: JAN 20, 2016 Meeting Type: Annual Record Date: NOV 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Kelley For For Management 1.2 Elect Director Barbara L. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Approve Director and Officer For For Management Indemnification and Limitation of Liability WASTE CONNECTIONS, INC. Ticker: WCN Security ID: 941053100 Meeting Date: MAY 26, 2016 Meeting Type: Special Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management WATSCO, INC. Ticker: WSO Security ID: 942622200 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Darnell For For Management 1.2 Elect Director George P. Sape For For Management 2 Ratify KPMG LLP as Auditors For For Management WEBSTER FINANCIAL CORPORATION Ticker: WBS Security ID: 947890109 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William L. Atwell For For Management 1b Elect Director Joel S. Becker For For Management 1c Elect Director John J. Crawford For For Management 1d Elect Director Elizabeth E. Flynn For For Management 1e Elect Director C. Michael Jacobi For For Management 1f Elect Director Laurence C. Morse For For Management 1g Elect Director Karen R. Osar For For Management 1h Elect Director Mark Pettie For For Management 1i Elect Director Charles W. Shivery For For Management 1j Elect Director James C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Provide Directors May Be Removed With For For Management or Without Cause WEINGARTEN REALTY INVESTORS Ticker: WRI Security ID: 948741103 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew M. Alexander For For Management 1.2 Elect Director Stanford Alexander For For Management 1.3 Elect Director Shelaghmichael Brown For For Management 1.4 Elect Director James W. Crownover For For Management 1.5 Elect Director Stephen A. Lasher For For Management 1.6 Elect Director Thomas L. Ryan For For Management 1.7 Elect Director Douglas W. Schnitzer For For Management 1.8 Elect Director C. Park Shaper For For Management 1.9 Elect Director Marc J. Shapiro For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation WELLCARE HEALTH PLANS, INC. Ticker: WCG Security ID: 94946T106 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard C. Breon For For Management 1b Elect Director Kenneth A. Burdick For For Management 1c Elect Director Carol J. Burt For For Management 1d Elect Director Roel C. Campos For For Management 1e Elect Director Kevin F. Hickey For For Management 1f Elect Director Christian P. Michalik For For Management 1g Elect Director Glenn D. Steele, Jr. For For Management 1h Elect Director William L. Trubeck For For Management 1i Elect Director Paul E. Weaver For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation WERNER ENTERPRISES, INC. Ticker: WERN Security ID: 950755108 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth M. Bird For For Management 1.2 Elect Director Dwaine J. Peetz, Jr. For For Management 2 Ratify KPMG LLP as Auditors For For Management WEST PHARMACEUTICAL SERVICES, INC. Ticker: WST Security ID: 955306105 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Buthman For For Management 1.2 Elect Director William F. Feehery For For Management 1.3 Elect Director Eric M. Green For For Management 1.4 Elect Director Thomas W. Hofmann For For Management 1.5 Elect Director Paula A. Johnson For For Management 1.6 Elect Director Myla P. Lai-Goldman For For Management 1.7 Elect Director Douglas A. Michels For For Management 1.8 Elect Director John H. Weiland For For Management 1.9 Elect Director Patrick J. Zenner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors WESTAR ENERGY, INC. Ticker: WR Security ID: 95709T100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Hawley For For Management 1.2 Elect Director B. Anthony Isaac For For Management 1.3 Elect Director S. Carl Soderstrom, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Assess Plans to Increase Distributed Against Against Shareholder Low-Carbon Electricity Generation WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sigmund L. Cornelius For Withhold Management 1b Elect Director Paul L. Foster For For Management 1c Elect Director L. Frederick Francis For Withhold Management 1d Elect Director Robert J. Hassler For Withhold Management 1e Elect Director Brian J. Hogan For Withhold Management 1f Elect Director Jeff A. Stevens For For Management 1g Elect Director Scott D. Weaver For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Brooks For For Management 1.2 Elect Director William E. Kassling For For Management 1.3 Elect Director Albert J. Neupaver For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management WEX INC. Ticker: WEX Security ID: 96208T104 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shikhar Ghosh For For Management 1.2 Elect Director Kirk P. Pond For For Management 1.3 Elect Director Melissa D. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors WGL HOLDINGS, INC. Ticker: WGL Security ID: 92924F106 Meeting Date: MAR 01, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Barnes For For Management 1.2 Elect Director Stephen C. Beasley For For Management 1.3 Elect Director George P. Clancy, Jr. For For Management 1.4 Elect Director James W. Dyke, Jr. For For Management 1.5 Elect Director Nancy C. Floyd For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director James F. Lafond For For Management 1.8 Elect Director Debra L. Lee For For Management 1.9 Elect Director Terry D. McCallister For For Management 1.10 Elect Director Dale S. Rosenthal For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors WILLIAMS-SONOMA, INC. Ticker: WSM Security ID: 969904101 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Laura J. Alber For For Management 1.2 Elect Director Adrian D.P. Bellamy For For Management 1.3 Elect Director Rose Marie Bravo For For Management 1.4 Elect Director Patrick J. Connolly For Against Management 1.5 Elect Director Adrian T. Dillon For For Management 1.6 Elect Director Anthony A. Greener For For Management 1.7 Elect Director Ted W. Hall For For Management 1.8 Elect Director Sabrina Simmons For For Management 1.9 Elect Director Jerry D. Stritzke For For Management 1.10 Elect Director Lorraine Twohill For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors WISDOMTREE INVESTMENTS, INC. Ticker: WETF Security ID: 97717P104 Meeting Date: JUN 20, 2016 Meeting Type: Annual Record Date: APR 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven Begleiter For For Management 1.2 Elect Director Win Neuger For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management WOODWARD, INC. Ticker: WWD Security ID: 980745103 Meeting Date: JAN 20, 2016 Meeting Type: Annual Record Date: NOV 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Cohn For For Management 1.2 Elect Director James R. Rulseh For For Management 1.3 Elect Director Gregg C. Sengstack For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WORLD FUEL SERVICES CORPORATION Ticker: INT Security ID: 981475106 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Kasbar For For Management 1.2 Elect Director Ken Bakshi For For Management 1.3 Elect Director Jorge L. Benitez For For Management 1.4 Elect Director Richard A. Kassar For For Management 1.5 Elect Director Myles Klein For For Management 1.6 Elect Director John L. Manley For For Management 1.7 Elect Director J. Thomas Presby For For Management 1.8 Elect Director Stephen K. Roddenberry For For Management 1.9 Elect Director Paul H. Stebbins For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors WORTHINGTON INDUSTRIES, INC. Ticker: WOR Security ID: 981811102 Meeting Date: SEP 24, 2015 Meeting Type: Annual Record Date: JUL 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Blystone For For Management 1.2 Elect Director Mark C. Davis For Withhold Management 1.3 Elect Director Sidney A. Ribeau For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management WPX ENERGY, INC. Ticker: WPX Security ID: 98212B103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Carrig For For Management 1.2 Elect Director William R. Granberry For For Management 1.3 Elect Director Kelt Kindick For For Management 1.4 Elect Director Karl F. Kurz For For Management 1.5 Elect Director Henry E. Lentz For For Management 1.6 Elect Director William G. Lowrie For For Management 1.7 Elect Director Kimberly S. Lubel For For Management 1.8 Elect Director David F. Work For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Methane Emissions Management Against For Shareholder ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chirantan J. Desai For For Management 1.2 Elect Director Frank B. Modruson For For Management 1.3 Elect Director Michael A. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 18, 2016
